Exhibit 10.1

LOAN AGREEMENT (COMMITTED CUSTOMER FACILITY A)

BY AND AMONG

U.S. BANK NATIONAL ASSOCIATION, Lender

RIDGE CLEARING & OUTSOURCING SOLUTIONS, INC., Borrower,

and

BROADRIDGE FINANCIAL SOLUTIONS, INC., Guarantor

August 5, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1. DEFINITIONS    1   1.01       Definitions    1   1.02   [RESERVED]   
8   1.03   Accounting Terms and Determinations    8 SECTION 2. REVOLVING
CREDIT ADVANCES    9   2.01  

Revolving Credit Commitment

   9   2.02   [RESERVED]    9   2.03   Method of Borrowing    9   2.04   Note   
10   2.05   [RESERVED]    10   2.06   Interest Rates    10   2.07   Computation
of Interest    11   2.08   Fees    11   2.09   [RESERVED]    11   2.10  
Prepayments    11   2.11   General Provisions as to Payments    11   2.12  
[RESERVED]    11   2.13   [RESERVED]    11   2.14   [RESERVED]    11   2.15  
Increased Cost and Capital Adequacy    11   2.16   [RESERVED]    12   2.17  
[RESERVED]    12   2.18   Survival of Indemnities    12   2.19   Discretion of
Lender as to Manner of Funding and Obligation of Mitigation    12   2.20   Taxes
   13 SECTION 3. PRECONDITIONS TO LOAN ADVANCES    14   3.01   Initial Loan
Advance    14   3.02   All Advances    15
SECTION 4. REPRESENTATIONS AND WARRANTIES    15   4.01   Good Standing and Power
   15   4.02   Corporate Authority    15   4.03   Authorizations    15   4.04  
Binding Obligation    16   4.05   Litigation    16   4.06   No Conflicts    16  
4.07   Financial Condition    16   4.08   Regulations U, T and X    16   4.09  
Compliance with ERISA    16   4.10   Investment Company Act of 1940, etc.    17
  4.11   Environmental Protection    17   4.12   Disclosure    17   4.13  
Survival    17 SECTION 5. COVENANTS    17   5.01  
Affirmative Covenants of Borrower and Guarantor    17     (a)       Financial
Statements; Compliance Certificates    17     (b)       Corporate Existence   
18     (c)       Authorizations    18



--------------------------------------------------------------------------------

    (d)       Conduct of Business    18     (e)   Taxes    18     (f)  
Insurance    19     (g)   Inspection    19     (h)   Maintenance of Property   
19   5.02       Negative Covenants of Borrower and Guarantor    19     (a)  
Limitation on Indebtedness    19     (b)   Limitation on Liens    20     (c)  
Mergers, Consolidations and Sales of Assets    20     (d)   Sale and Leaseback
Transactions    20     (e)   [RESERVED]    20     (f)   Transactions with
Affiliates    20     (g)   [RESERVED]    21     (h)   [RESERVED]    21     (i)  
[RESERVED]    21   5.03   Financial Covenants of Borrower    21   5.04   Use of
Proceeds    21 SECTION 6. EVENTS OF DEFAULT    21 SECTION 7. GUARANTY    23  
7.01   Guaranty    23   7.02   Payment by Guarantor    23   7.03   Liability of
Guarantor Absolute    23   7.04   Waivers by Guarantor    24   7.05  
Guarantor’s Rights of Subrogation    24   7.06   Continuing Guaranty    24  
7.07   Bankruptcy, etc.    24 SECTION 8. GENERAL    25   8.01   No Waiver    25
  8.02   Right of Set-Off    25   8.03   Cost and Expenses    25   8.04  
[RESERVED]    25   8.05   General Indemnity    25   8.06   Authority to Act   
26   8.07   Notices    26   8.08   Consent to Jurisdiction; Waiver of Jury Trial
   26   8.09   Governing Law    27   8.10   Amendments and Waivers    27   8.11
  References; Headings for Convenience    27   8.12   Successors and Assigns   
27   8.13   Entire Agreement    27   8.14   Severability    27   8.15  
Counterparts    28   8.16   Resurrection of Borrower’s Obligations    28   8.17
  Independence of Covenants    28   8.18   Subsidiary Reference    28   8.19  
Treatment of Certain Information; Confidentiality    28   8.20   USA PATRIOT Act
   29

 

- ii -



--------------------------------------------------------------------------------

Schedules 2.03    Authorized Persons 4.05    Litigation Exhibits A    Form of
Note B    Form of Compliance Certificate

 

- iii -



--------------------------------------------------------------------------------

LOAN AGREEMENT (COMMITTED CUSTOMER FACILITY A)

THIS LOAN AGREEMENT (COMMITTED CUSTOMER FACILITY A) (this “Agreement”) is made
and entered into as of August 5, 2009, by and among RIDGE CLEARING & OUTSOURCING
SOLUTIONS, INC., a New York corporation (“Borrower”), BROADRIDGE FINANCIAL
SOLUTIONS, INC., a Delaware corporation (“Guarantor”), and U.S. BANK NATIONAL
ASSOCIATION, a national banking association (and any Person that shall become a
party hereto by assignment, “Lender”), and has reference to the following facts
and circumstances:

A. Borrower has applied for a revolving credit facility from Lender in the
principal amount of up to $75,000,000.00 to be used to fund daily net NSCC and
DTC trading settlement transactions and to finance customer margin loans.

B. Borrower is a wholly-owned subsidiary of Guarantor and Guarantor is willing
to guarantee the revolving credit facility.

C. Lender is willing to make said revolving credit facility available to
Borrower upon, and subject to, the terms, provisions and conditions hereinafter
set forth.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower, Guarantor and Lender hereby mutually covenant and agree as follows:

SECTION 1. DEFINITIONS.

1.01 Definitions. In addition to the terms defined elsewhere in this Agreement
or in any Exhibit or Schedule hereto, when used in this Agreement, the following
terms shall have the following meanings (such meanings shall be equally
applicable to the singular and plural forms of the terms used, as the context
requires):

Act shall have the meaning ascribed thereto in Section 8.20.

Advance and Advances shall have the respective meanings ascribed thereto in
Section 2.01(a).

Affiliate shall mean, with respect to any Person, any other Person that
controls, is controlled by, or is under common control with, such Person.

Applicable Margin shall mean One and 75/100 Percent (1.75%).

Attorneys’ Fees shall mean the reasonable fees (and costs, charges and expenses
related thereto) of the outside attorneys (and all paralegals, accountants and
other staff employed by such attorneys) employed by Lender from time to time
(a) in connection with the negotiation, preparation, execution, delivery,
amendment, modification, extension, renewal, administration and/or enforcement
of this Agreement and/or any other Transaction Document, (b) in connection with
the preparation, negotiation or execution of any waiver or consent with respect
to this Agreement and/or any other Transaction Document, (c) in connection with
any Default or Event of Default under this Agreement, (d) to represent Lender in
any litigation, contest, dispute, suit or proceeding, or to commence, defend or
intervene in any litigation, contest, dispute, suit or proceeding, or to file
any petition, complaint, answer, motion or other pleading or to take any other
action in or with respect to any litigation, contest, dispute, suit or
proceeding (whether instituted by Lender, Borrower, Guarantor or any other
Person and whether in bankruptcy or otherwise) in any way or respect relating to
this Agreement or any other Transaction Document, and/or (e) to enforce any of
the rights or remedies of Lender to collect any of Borrower’s Obligations and
the Guaranteed Obligations; provided, that all such Attorneys’ Fees shall be
determined on the basis of rates then generally applicable to the attorneys (and
all paralegals, accountants and other staff employed by such attorneys) employed
by Lender, which may be higher than the rates such attorneys (and all
paralegals, accountants and other staff employed by such attorneys) charge
Lender in certain matters.

Attributable Debt shall mean, with respect to any Sale and Leaseback
Transaction, the present value (discounted at the rate set forth or implicit in
the terms of the lease included in such Sale and Leaseback Transaction) of the
total obligations of the lessee for rental payments (other than amounts required
to be paid on



--------------------------------------------------------------------------------

account of taxes, maintenance, repairs, insurance, assessments, utilities,
operating and labor costs and other items that do not constitute payments for
property rights) during the remaining term of the lease included in such Sale
and Leaseback Transaction (including any period for which such lease has been
extended). In the case of any lease which is terminable by the lessee upon
payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination upon the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.

Borrower’s Obligations shall mean any and all present and future indebtedness
(principal, interest, fees, collection costs and expenses, and other amounts),
liabilities and obligations (including, without limitation, guaranty
obligations, and indemnity obligations) of Borrower to Lender evidenced by or
arising under or in respect of this Agreement, the Note, any other Transaction
Document and/or any other agreement, document or instrument heretofore, now or
hereafter executed and delivered by Borrower to Lender, in each case whether now
existing or hereafter arising, absolute or contingent, joint and/or several,
secured or unsecured, direct or indirect, expressed or implied in law,
contractual or tortious, liquidated or unliquidated, at law or in equity, or
otherwise, and whether created directly or acquired by Lender by assignment or
otherwise, and any and all costs of collection and/or Attorneys’ Fees from time
to time incurred in connection therewith.

Borrowing Base shall mean, as of any New York Banking Day, with respect to
Securities pledged to Lender pursuant to the Pledge Agreement, the sum of the
following:

(i) Ninety Five Percent (95%) of the opening “bid” price on such New York
Banking Day of United States Treasury, other United States agency, or United
States sponsored agency securities, notes, bonds and obligations; plus

(ii) Ninety Percent (90%) of the opening “bid” price on such New York Banking
Day of corporate and municipal bonds and obligations (rated BBB or better by S&P
or Baa2 or better by Moody’s); plus

(iii) Eighty Percent (80%) of the opening “bid” price on such New York Banking
Day of NYSE, NASDAQ, American Stock Exchange and OTC stocks and other equity
instruments, including mutual funds, American Depository Receipts (ADR’s) and
Exchange Traded Funds (ETF’s), in each case with an opening “bid” price of at
least $5.00 per share; plus

(iv) Fifty Percent (50%) of the opening “bid” price on such New York Banking Day
of Unit Investment Trusts (UIT’s).

The Borrowing Base on each New York Business Day shall be determined by
reference to information provided by DTC with respect to the DTC account of
Borrower containing the Securities pledged in favor of Lender, absent manifest
error. If DTC is unable to provide such information on any New York Banking Day,
then the Borrowing Base established on the immediately preceding New York
Banking Day shall remain in effect until DTC can provide such information or
Borrower is otherwise able to provide accurate updated information.

Business Day shall mean any day except a Saturday, Sunday or legal holiday
observed by Lender.

Capital Expenditure shall mean any expenditure to purchase or otherwise acquire
a fixed asset (other than a Capitalized Lease Obligation) which, in accordance
with GAAP, is required to be capitalized on the balance sheet of the Person
making the same.

Capitalized Lease shall mean any lease of Property, whether real and/or
personal, by a Person as lessee which in accordance with GAAP is required to be
capitalized on the balance sheet of such Person.

Capitalized Lease Obligations of any Person shall mean, as of the date of any
determination thereof, the amount at which the aggregate rental obligations due
and to become due under all Capitalized Leases under which such Person is a
lessee would be reflected as a liability on a balance sheet of such Person in
accordance with GAAP.

Certificate shall have the meaning ascribed thereto in Section 2.20(d).

 

- 2 -



--------------------------------------------------------------------------------

Change of Control Event shall mean each and every issue, sale, transfer or other
disposition, directly or indirectly, of shares of capital stock of Borrower
which, after giving effect thereto, results in Guarantor legally or beneficially
owning or controlling in the aggregate less than a majority (by number of votes)
of the Voting Stock of Borrower.

Code shall mean the Internal Revenue Code of 1986, as amended, and any successor
statute of similar import, together with the regulations thereunder, in each
case as in effect from time to time.

Default shall mean any event or condition the occurrence of which would, with
the lapse of time or the giving of notice or both, become an Event of Default.

DTC shall mean The Depository Trust Company, a New York corporation, or any
Affiliate thereof that performs securities clearance and settlement services.

Environmental Law shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

Environmental Liability shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, Guarantor or any Subsidiary of Borrower
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time.

ERISA Group means Guarantor and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with Borrower, are treated as a single employer
under Section 414 of the Code or are considered to be one employer under
Section 4001 of ERISA.

Event of Default shall have the meaning ascribed thereto in Section 6.

Facility Fee shall have the meaning ascribed thereto in Section 2.08(b).

Federal Reserve Board shall mean the Board of Governors of the Federal Reserve
System (or any successor Governmental Authority).

FINRA shall mean Financial Industry Regulatory Authority, Inc., a Delaware
not-for-profit corporation.

FOCUS Report shall mean each Financial and Operational Combined Uniform Single
Report (FOCUS) (SEC Form X-17A-5) completed by Borrower and filed with the SEC.

GAAP shall mean, at any time, generally accepted accounting principles at such
time in the United States.

Governmental Authority shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

Guarantee by any Person shall mean any obligation (other than endorsements of
negotiable instruments for deposit or collection in the ordinary course of
business), contingent or otherwise, of such Person guaranteeing, or in effect
guaranteeing, any Indebtedness, liability, dividend or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, all obligations incurred through

 

- 3 -



--------------------------------------------------------------------------------

an agreement, contingent or otherwise, by such Person: (a) to purchase such
Indebtedness or obligation or any Property constituting security therefor,
(b) to advance or supply funds (i) for the purchase or payment of such
Indebtedness or obligation, (ii) to maintain working capital or other balance
sheet condition or otherwise to advance or make available funds for the purchase
or payment of such Indebtedness or obligation, (iii) to lease property or to
purchase securities or other property or services primarily for the purpose of
assuring the owner of such Indebtedness or obligation of the ability of the
primary obligor to make payment of the Indebtedness or obligation or
(iv) otherwise to assure the owner of the Indebtedness or obligation of the
primary obligor against loss in respect thereof. For the purposes of all
computations made under this Agreement, a Guarantee in respect of any
Indebtedness for borrowed money shall be deemed to be Indebtedness equal to the
then outstanding principal amount of such Indebtedness for borrowed money which
has been guaranteed or such lesser amount to which the maximum exposure of the
guarantor shall have been specifically limited, and a Guarantee in respect of
any other obligation or liability or any dividend shall be deemed to be
Indebtedness equal to the maximum aggregate amount of such obligation, liability
or dividend or such lesser amount to which the maximum exposure of the guarantor
shall have been specifically limited. Guarantee when used as a verb shall have a
correlative meaning.

Guaranteed Obligations shall have the meaning ascribed thereto in Section 7.01.

Guaranty shall mean the unlimited continuing Guarantee made by Guarantor in
favor of Lender as set forth in Section 7 below.

Hazardous Material shall mean all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

Indebtedness shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and
(i) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

Indemnified Liabilities shall have the meaning ascribed thereto in Section 8.05.

Indemnitees shall have the meaning ascribed thereto in Section 8.05.

Information shall have the meaning ascribed thereto in Section 8.19.

Lender’s Revolving Credit Commitment shall mean the sum of Seventy Five Million
Dollars ($75,000,000.00), or such lesser sum if reduced pursuant to
Section 2.01(d).

Lien shall mean any interest in any Property securing an obligation owed to, or
a claim by, a Person other than the owner of the Property, whether such interest
is based on common law, statute or contract, including, without limitation, any
security interest, mortgage, deed of trust, pledge, hypothecation, judgment lien
or other lien or encumbrance of any kind or nature whatsoever, any conditional
sale or trust receipt, any lease, consignment or bailment for security purposes
and any Capitalized Lease. The term “Lien” shall include reservations,
exceptions, encroachments, easements, rights-of-way, covenants, conditions,
restrictions, leases and other title exceptions and encumbrances affecting
Property.

 

- 4 -



--------------------------------------------------------------------------------

Material Adverse Effect shall mean (a) a material adverse effect on the
consolidated Properties, business, operations, income or condition (financial or
otherwise) of Guarantor and Borrower taken as a whole, (b) material impairment
of the ability of Guarantor or Borrower to perform any of its material
obligations under this Agreement, the Note and/or any other Transaction Document
or (c) material impairment of the enforceability of the rights of, or benefits
available to, Lender under this Agreement, the Note and/or any other Transaction
Document.

Material Indebtedness shall mean Indebtedness (other than the Advances), or
obligations in respect of one or more Swap Contracts, of Borrower, Guarantor and
the Subsidiaries of Borrower in an aggregate principal amount exceeding
$5,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of Borrower, Guarantor or any Subsidiary of Borrower
in respect of any Swap Contract at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that Borrower, Guarantor or
such Subsidiary of Borrower would be required to pay if such Swap Contract were
terminated at such time.

Moody’s means Moody’s Investor Service, Inc., a Delaware corporation, and its
successors.

Multi-Employer Plan shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which any member of the ERISA Group is making or
accruing an obligation to make contributions.

New York Banking Day shall mean any day except a Saturday, Sunday or other day
on which commercial banks in New York City are authorized or required by law to
close.

Non-U.S. Lender shall have the meaning ascribed thereto in Section 2.20(a).

Note shall have the meaning ascribed thereto in Section 2.04(a).

Notice of Borrowing shall have the meaning ascribed thereto in Section 2.03.

NSCC shall mean National Securities Clearing Corporation, a New York
corporation.

Other Taxes shall have the meaning ascribed thereto in Section 2.20(b).

Participant shall have the meaning ascribed thereto in Section 8.12(b).

PBGC shall mean the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.

Pension Plan shall mean a Plan that (i) is an employee pension benefit plan, as
defined in Section 3(3) of ERISA (other than a Multiemployer Plan) and (ii) is
subject to the provisions of Title IV of ERISA or is subject to the minimum
funding standards under Section 412 of the Code.

Permitted Liens shall mean collectively, the following:

(a) Liens for taxes, assessments, charges or levies not yet due or that are
being contested in good faith by appropriate proceedings and (unless the amount
thereof is not material to Guarantor’s consolidated financial condition) for
which adequate reserves are being maintained (in accordance with GAAP);

(b) deposits or pledges to secure obligations under workers’ compensation,
social security or similar laws, or under unemployment insurance;

(c) deposits or pledges to secure bids, tenders, contracts (other than Swap
Contracts), leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of like nature arising in the ordinary course of
business;

(d) landlords’, carriers’, warehousemen’s, repairmen’s, mechanics’, workers’,
materialmen’s or similar Liens arising in the ordinary course of business with
respect to obligations which are not overdue for a period of more than thirty
(30) days or which are being contested in good faith by appropriate proceedings;

 

- 5 -



--------------------------------------------------------------------------------

(e) Liens securing judgments;

(f) easements, zoning restrictions, rights-of-way, minor defects or other
irregularities in title and other similar encumbrances on real property imposed
by law or arising in the ordinary course of business that do not secure
obligations that are substantial in amount and do not materially detract from
the value of the affected property or materially interfere with the ordinary
conduct of business of Borrower;

(g) any Lien existing on any Property prior to the acquisition thereof by
Borrower; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition, (ii) such Lien shall not apply to any other
Property of Borrower, and (iii) such Lien shall secure only the obligations it
secures on the date of such acquisition, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(h) Liens in favor of Lender to secure Borrower’s Obligations including, but not
limited to, the Liens described in the Pledge Agreement;

(i) any Lien renewing, extending or refinancing a Lien permitted by the
foregoing, provided that the principal amount secured is not increased and the
Lien is not extended to other Property (other than by a substitution of like
Property);

(j) Liens securing obligations under Swap Contracts;

(k) any Lien on any Property of Borrower existing on the date hereof; provided
that (i) such Lien shall not apply to any other Property of Borrower, and
(ii) such Lien shall secure only the obligations it secures on the date hereof
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(l) Liens on fixed or capital assets acquired, constructed or improved by
Borrower; provided that (i) such Liens and the Indebtedness secured thereby are
incurred prior to or within ninety (90) days after such acquisition or the
completion of such construction or improvement, (ii) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets and (iii) such security interests shall not apply to any
other Property of Borrower;

(m) Liens of any securities intermediary arising as a matter of law on
securities or other Property held by such securities intermediary;

(n) Liens on Property of Borrower created or otherwise arising in the ordinary
course of its business, that are not otherwise prohibited hereunder;

(o) Liens on securities deemed to exist under repurchase agreements and reverse
repurchase agreements entered into by Borrower in the ordinary course of
business;

(p) Liens arising from any interest or title of a lessor or sublessor under any
lease or sublease not prohibited by Section 5.02(d) entered into by Borrower as
lessee;

(q) Liens arising from precautionary Uniform Commercial Code financing
statements filed in connection with leases;

(r) Liens in favor of banking institutions arising as a matter of law
encumbering deposits (including the right of set-off);

(s) Liens on cash earnest money deposits made in connection with letters of
intent or purchase agreements;

(t) Liens arising on intellectual property in connection with the grant by the
owner of such intellectual property of non-exclusive licenses in the ordinary
course; and

(u) other Liens not expressly permitted by clauses (a) through (t) above;
provided that the sum, without duplication, of (i) the aggregate amount of the
outstanding obligations secured by Liens permitted

 

- 6 -



--------------------------------------------------------------------------------

under this clause (u), (ii) the aggregate amount of Indebtedness permitted by
Section 5.02(a)(xii), and (iii) the aggregate amount of Attributable Debt in
respect of Sale and Leaseback Transactions permitted by Section 5.02(d) shall
not at any time exceed $50,000,000.

Person shall mean any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, entity or government (whether national,
Federal, state, county, city, municipal or otherwise, including, without
limitation, any instrumentality, division, agency, body or department thereof).

Plan shall mean an employee benefit plan as defined in Section 3(3) of ERISA
(other than a Multiemployer Plan) which is maintained or contributed to by
Guarantor or any member of the ERISA Group.

Pledge Agreement shall mean the Collateral Pledge Agreement dated as of the date
hereof, executed by Borrower in favor of Lender, as the same may from time to
time be amended, modified, extended, renewed or restated.

Property shall mean any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible. Properties shall mean the plural
of Property. For purposes of this Agreement, Guarantor, Borrower and each
Subsidiary of Borrower shall be deemed to be the owner of any Property which it
has acquired or holds subject to a conditional sale agreement, financing lease
or other arrangement pursuant to which title to the Property has been retained
by or vested in some other Person for security purposes.

Regulatory Capital shall mean “Net Capital” as calculated by Borrower, and set
forth on line 10 of the “Computation of Net Capital” section of Part IIA of each
FOCUS Report.

Regulatory Capital to Aggregate Indebtedness Ratio shall mean the ratio
(expressed as a percentage) of (i) Regulatory Capital, to (ii) “Total aggregate
indebtedness” as calculated by Borrower, and set forth on line 18 of the
“Computation of Aggregate Indebtedness” section of Part IIA of each FOCUS
Report.

Release shall mean any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing into the
environment, including, without limitation, the abandonment or discarding of
barrels, drums, containers, tanks and/or other receptacles containing (or
containing traces of) any Hazardous Material.

Responsible Officer shall mean the chief executive officer, president, chief
financial officer, chief accounting officer, comptroller, treasurer or any
senior vice president or executive vice president of Borrower or Guarantor.

Revolving Credit Period shall mean the period commencing on the date of this
Agreement and ending August 4, 2010, unless such period is extended pursuant to
Section 2.01(e); provided, however, that the Revolving Credit Period shall end
on the date the Lender’s Revolving Credit Commitment is terminated pursuant to
Section 6 or terminated in full pursuant to Section 2.01(d).

S&P means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., a New York corporation, and its successors.

Sale and Leaseback Transaction means any arrangement whereby Borrower or its
Subsidiaries, directly or indirectly, shall sell or transfer any property, real
or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

SEC shall mean the United States Securities and Exchange Commission (or any
successor Governmental Authority).

Securities shall have the meaning ascribed thereto in Section 2.01 of the Pledge
Agreement.

SIPC shall mean the Securities Investor Protection Corporation.

 

- 7 -



--------------------------------------------------------------------------------

Statutory Reserve Rate shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which Lender is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Federal Reserve Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Advances shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

Subsidiary shall mean any corporation or other entity of which more than Fifty
Percent (50%) of the issued and outstanding capital stock or other equity
interests entitled to vote for the election of directors, managers or other
persons performing similar functions (other than by reason of default in the
payment of dividends or other distributions) is at the time owned directly or
indirectly by Guarantor, Borrower or any Subsidiary thereof, as the context
requires.

Swap Contract shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement, and (b) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

Swap Termination Value shall mean, in respect of any Swap Contract, after taking
into account the effect of any legally enforceable netting agreement relating to
such Swap Contract, (a) for any date on or after the date such Swap Contract has
been closed out and a termination value determined in accordance therewith, such
termination value and (b) for any date prior to the date referenced in clause
(a), the amount determined as the mark-to-market value for such Swap Contract,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contract (which may
include Lender or any Affiliate of Lender).

Taxes shall have the meaning ascribed thereto in Section 2.20(a).

Transaction Documents shall mean this Agreement, the Note, the Pledge Agreement,
and any and all other agreements, documents and instruments heretofore, now or
hereafter delivered to Lender with respect to or in connection with or pursuant
to this Agreement, any Advances made hereunder, any of Borrower’s Obligations
and/or any guarantee of any of Borrower’s Obligations, and executed by or on
behalf of Borrower and/or Guarantor, each as the same may from time to time be
amended, modified, extended, renewed or restated.

Voting Stock shall mean, with respect to any corporation or other entity, any
shares of stock or other equity interests of such corporation or other entity
whose holders are entitled under ordinary circumstances to vote for the election
of directors (or Persons performing similar functions) of such corporation or
other entity (irrespective of whether at the time stock or other equity
interests of any other class or classes shall have or might have voting power by
reason of the happening of any contingency).

1.02 [RESERVED].

1.03 Accounting Terms and Determinations. Except as otherwise specified in this
Agreement, all accounting terms used in this Agreement shall be interpreted, all
accounting determinations under this Agreement shall be made and all financial
statements required to be delivered under this Agreement shall be prepared in
accordance with GAAP as in effect from time to time, applied on a basis
consistent (except for changes approved by Borrower and by Lender) with the most
recent audited financial statements of Guarantor and Borrower delivered to
Lender.

 

- 8 -



--------------------------------------------------------------------------------

SECTION 2. REVOLVING CREDIT ADVANCES.

2.01 Revolving Credit Commitment.

(a) Subject to the terms and conditions set forth in this Agreement and so long
as no Default or Event of Default has occurred and is continuing, during the
Revolving Credit Period, Lender agrees to make such loan advances to Borrower
(each, an “Advance”; and collectively, the “Advances”) as Borrower may from time
to time request pursuant to Section 2.03. Each Advance shall be for an aggregate
principal amount of at least $100,000 or any larger multiple of $25,000. The
aggregate principal amount of Advances which Lender shall be required to have
outstanding under this Agreement as of any date shall not exceed the lesser of
(i) Lender’s Revolving Credit Commitment as of such date, or (ii) the Borrowing
Base in effect on such date. Within the foregoing limits, Borrower may borrow
under this Section 2.01(a), prepay under Section 2.10 and reborrow at any time
during the Revolving Credit Period under this Section 2.01(a). All Advances not
prepaid prior to the last day of the Revolving Credit Period, together with all
accrued and unpaid interest thereon and all fees and other amounts owing by
Borrower to Lender with respect thereto, shall be due and payable on the last
day of the Revolving Credit Period.

(b) If the total outstanding Advances on any date are greater than the Borrowing
Base as in effect on such date, Borrower shall be required (upon notice by
Lender) to repay the Advances and/or deliver additional Securities to Lender on
the next Business Day, in an amount sufficient to reduce the amount of the total
outstanding Advances to an amount equal to or less than the amount of the
Borrowing Base.

(c) If the amount of Lender’s Revolving Credit Commitment on any date is less
than the Advances outstanding on such date, whether as a result of Borrower’s
election to decrease the amount of Lender’s Revolving Credit Commitment pursuant
to Section 2.01(d) or otherwise, Borrower shall be automatically required
(without demand or notice of any kind by Lender, all of which are hereby
expressly waived by Borrower) to promptly repay the Advances in an amount
sufficient to reduce the amount of the Advances outstanding to an amount equal
to or less than the amount of Lender’s Revolving Credit Commitment.

(d) Borrower may, upon three (3) New York Banking Days’ prior written notice to
Lender, terminate entirely at any time, or reduce from time to time by an
aggregate amount of $1,000,000 or any larger multiple of $250,000 the unused
portions of Lender’s Revolving Credit Commitment; provided, however, that any
such termination or reduction shall be permanent and Borrower shall have no
right to thereafter reinstate or increase, as the case may be, Lender’s
Revolving Credit Commitment.

(e) The Revolving Credit Period may, at the written request of Borrower not less
than sixty (60) days before the last day of the then current Revolving Credit
Period, be extended for an additional 364 day period from the last day of the
then current Revolving Credit Period; provided that the failure of Lender to
respond to such a request and extend the then current Revolving Credit Period
for such additional 364 day period by not less than thirty (30) days before the
last day of the then current Revolving Credit Period shall be conclusively
deemed an election by Lender not to extend the Revolving Credit Period; provided
further any date to which the then current Revolving Credit Period has been
extended may be extended in a like manner. At the time of any such extension,
Lender reserves the right to renegotiate terms and conditions of this Agreement
and the other Transaction Documents as a condition to granting any such
extension.

2.02 [RESERVED].

2.03 Method of Borrowing.

(a) Borrower shall give Lender oral or written notice (a “Notice of Borrowing”)
by 4:30 p.m. (New York time) (if not by telecopy or other writing, to be
confirmed by telecopy or other writing not later than 5:00 p.m. (New York time)
on the same day) on the New York Banking Day of each Advance to be made to
Borrower, specifying: (i) the date of such Advance, which shall be a New York
Banking Day during the Revolving Credit Period; and (ii) the aggregate principal
amount of such Advance.

(b) A Notice of Borrowing shall not be revocable by Borrower.

 

- 9 -



--------------------------------------------------------------------------------

(c) Subject to the terms and conditions of this Agreement, provided that Lender
has received the Notice of Borrowing, Lender shall (unless Lender determines
that any applicable condition specified in Section 3 has not been satisfied)
make the applicable Advance to Borrower by crediting the amount of such Advance
to a demand deposit account of Borrower specified by Borrower not later than
6:00 p.m. (New York time) on the New York Banking Day specified in said Notice
of Borrowing.

(d) If Lender makes a new Advance under this Agreement on a day on which
Borrower is required to or has elected to repay all or any part of an
outstanding Advance, Lender shall apply the proceeds of its new Advance to make
such repayment and only an amount equal to the difference (if any) between the
amount being borrowed and the amount being repaid shall be made available by
Lender to Borrower as provided in Section 2.03(c), or remitted by Borrower to
Lender as provided in Section 2.11, as the case may be.

(e) Borrower hereby irrevocably authorizes Lender to rely on telephonic,
telegraphic, telecopy, telex or written instructions of any individual
identifying himself or herself as one of the individuals listed on Schedule 2.03
attached hereto (or any other individual from time to time authorized to act on
behalf of Borrower pursuant to a resolution adopted by the board of directors of
Borrower and certified by the Secretary of Borrower and delivered to Lender)
with respect to any request to make a Advance or a repayment under this
Agreement, and on any signature which Lender believes to be genuine, and
Borrower shall be bound thereby in the same manner as if such individual were
actually authorized or such signature were genuine.

2.04 Note.

(a) All Advances of Lender to Borrower shall be evidenced by the Revolving
Credit Note (Committed Customer Facility A) of Borrower payable to the order of
Lender in the principal amount equal to the maximum amount of Lender’s Revolving
Credit Commitment, which Revolving Credit Note (Committed Customer Facility A)
shall be in substantially the form of Exhibit A attached hereto and incorporated
herein by reference (with appropriate insertions) (as the same may from time to
time be amended, modified, extended, renewed or restated, the “Note”).

(b) Lender shall record in its books and records the date, amount and type of
each Advance made by it to Borrower and the date and amount of each payment of
principal and/or interest made by Borrower with respect thereto; provided,
however, that the obligation of Borrower to repay each Advance made by Lender to
Borrower under this Agreement shall be absolute and unconditional,
notwithstanding any failure of Lender to make any such recordation or any
mistake by Lender in connection with any such recordation. The books and records
of Lender showing the account between Lender and Borrower shall be admissible in
evidence in any action or proceeding and shall constitute prima facie proof of
the items therein set forth.

2.05 [RESERVED].

2.06 Interest Rates.

So long as no Event of Default under Section 6.01 or 6.02 below has occurred and
is continuing, each Advance shall bear interest on the outstanding principal
amount thereof, for each day from the date such Advance is made until it becomes
due, at an annual rate equal to the Applicable Margin plus the one-month LIBOR
rate quoted by Lender from Reuters Screen LIBOR01 Page (or any successor
thereto) at approximately 11:00 a.m., London time, which shall be that one-month
LIBOR rate in effect and reset each New York Banking Day, adjusted for the
Statutory Reserve Rate and any subsequent costs arising from a change in
government regulation, as described in Section 2.15 below, such rate rounded up
to the nearest one-sixteenth percent. The amount of interest accrued on the Note
in each calendar month shall be payable on the third Business Day of the next
calendar month and also on the last day of the Revolving Credit Period. If any
principal of or interest on any Advance or any fee or other amount payable by
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to Two Percent (2%) plus the
rate otherwise applicable to such Advance as provided in this Section 2.06.
Interest shall be payable monthly in arrears on the third Business Day of each
calendar month, commencing on the first such date after such Advance is made,
and on the last day of the Revolving Credit Period (whether by reason of
acceleration or otherwise). If on any New York Banking Day, Lender determines
that adequate and reasonable means do not exist for ascertaining the one-month
LIBOR rate, then until such circumstance no longer exists, the most recently
determined one-month LIBOR rate shall remain in effect. Lender shall determine
each interest rate applicable to the Advances under this Agreement and its
determination thereof shall be conclusive in the absence of manifest error.

 

- 10 -



--------------------------------------------------------------------------------

2.07 Computation of Interest. Interest shall be computed on the basis of a year
consisting of 360 days and paid for actual days elapsed (including the first
day, but excluding the last day).

2.08 Fees.

(a) Borrower shall pay to Lender a nonrefundable upfront fee, in the amount of
$37,500.00, due and payable contemporaneously with the execution of this
Agreement.

(b) From and including the date of this Agreement to but excluding the last day
of the Revolving Credit Period, Borrower shall pay a nonrefundable facility fee
on Lender’s Revolving Credit Commitment (determined by multiplying the amount of
Lender’s Revolving Credit Commitment by 0.20%) (the “Facility Fee”). The
Facility Fee shall be (i) payable quarterly in arrears on the last day of each
March, June, September and December during the Revolving Credit Period
commencing September 30, 2009, and on the last day of the Revolving Credit
Period and (ii) calculated on an actual day, 360-day year basis (including the
first day, but excluding the last day).

2.09 [RESERVED].

2.10 Prepayments.

(a) Borrower may, upon notice to Lender specifying that it is paying any
Advance, pay without penalty or premium any such Advances in whole at any time
or in part from time to time, by paying the principal amount to be paid.

(b) A notice of prepayment from Borrower may not be revoked by Borrower.

2.11 General Provisions as to Payments. Borrower shall make each payment of
principal of, and interest on, the Advances and of fees and all other amounts
payable by Borrower under this Agreement, not later than 3:00 p.m. (New York
time) on the date when due and payable or otherwise being prepaid, in Federal or
other funds immediately available in New York, to Lender at its address referred
to in Section 8.07. All payments received by Lender after 4:00 p.m. (New York
time) shall be deemed to have been received by Lender on the next succeeding New
York Banking Day. Whenever any payment of principal of, or interest on, the
Advances or of fees shall be due on a day which is not a New York Banking Day,
the date for payment thereof shall be extended to the next succeeding New York
Banking Day. If the date for any payment of principal is extended by operation
of law or otherwise, interest thereon, at the then applicable rate, shall be
payable for such extended time.

2.12 [RESERVED].

2.13 [RESERVED].

2.14 [RESERVED].

2.15 Increased Cost and Capital Adequacy.

(a) If after the date hereof, any change in any law or regulation or in the
interpretation thereof by any court or administrative or Governmental Authority
charged with the administration thereof or the enactment of any law or
regulation shall either (i) impose, modify or deem applicable any reserve,
special deposit or similar requirement against Lender’s Revolving Credit
Commitment or any Advances, or (ii) impose on Lender any other condition
regarding this Agreement, Lender’s Revolving Credit Commitment or any Advances
and the result of any event referred to in clause (i) or (ii) shall be to
increase the cost (other than any increase attributable to Taxes) to Lender of
maintaining Lender’s Revolving Credit Commitment (which increase in cost shall
be calculated in accordance with Lender’s reasonable averaging and attribution
methods) by an amount which Lender deems to be material, then, upon demand by
Lender, Borrower shall pay to such Lender, not later than the fifteenth
(15th) day following Borrower’s receipt of a certificate complying with the
requirements of Section 2.15(c), an amount equal to such increase in cost
actually incurred by Lender.

 

- 11 -



--------------------------------------------------------------------------------

(b) If, after the date hereof, Lender shall have determined in good faith that
the adoption of any applicable law, rule, regulation or guideline regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any governmental or regulatory authority, central bank
or comparable agency charged with the interpretation or administration thereof,
or compliance by Lender with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or will have the effect of reducing the rate of return on
Lender’s capital in respect of its obligations under this Agreement to a level
below that which Lender could have achieved but for such adoption, change or
compliance (taking into consideration Lender’s policies with respect to capital
adequacy), then from time to time Borrower shall pay to Lender, not later than
the fifteenth (15th) day following Borrower’s receipt of a certificate complying
with the requirements of Section 2.15(c), such additional amount or amounts as
will compensate Lender for such reduction actually suffered by Lender. In
determining such amount or amounts, Lender may use any reasonable averaging and
attribution methods.

(c) Lender shall notify Borrower of any event occurring after the date hereof
entitling such Lender to compensation under this Section 2.15 as promptly as
practicable, but in any event within forty five (45) days, after Lender obtains
actual knowledge thereof; provided that if Lender fails to give such notice
within forty five (45) days after it obtains actual knowledge of such an event,
Lender shall, with respect to compensation payable pursuant to this Section 2.15
in respect of such event, only be entitled to payment under this Section 2.15
for costs incurred, or a reduction in return, from and after the date forty five
(45) days prior to the date that such Lender does give such notice. When
demanding payment pursuant to this Section 2.15, Lender shall provide to
Borrower a certificate, signed by an officer of Lender, setting forth in
reasonable detail the basis for such demand, the amount required to be paid by
Borrower to Lender, the computations made by Lender to determine such amount and
satisfaction of the conditions set forth in the next sentence. Anything to the
contrary herein notwithstanding, Lender shall not have the right to demand any
payment or compensation under this Section 2.15 (i) with respect to any period
more than one hundred eighty (180) days prior to the date it has made a demand
pursuant to this Section 2.15, (ii) to the extent that Lender determines in good
faith that the interest rate or margin on the relevant Advances appropriately
accounts for any increased cost or reduced rate of return, and (iii) unless
demand thereunder is made in accordance with the general policy or practice of
Lender being applied in good faith to all borrowers in similar circumstances
under comparable provisions of other credit agreements. In the absence of
manifest error, the certificate referred to above shall be conclusive as to the
amount so required to be paid.

2.16 [RESERVED].

2.17 [RESERVED].

2.18 Survival of Indemnities. All indemnities and all provisions relating to
reimbursement to Lender of amounts sufficient to protect the yield to Lender
with respect to the Loans under Section 2.15 hereof, shall survive the payment
of the Note and the other Borrower’s Obligations and the termination of this
Agreement.

2.19 Discretion of Lender as to Manner of Funding and Obligation of Mitigation.

(a) Notwithstanding any provision contained in this Agreement to the contrary,
Lender shall be entitled to fund and maintain its funding of all or any part of
the Advances in any manner it elects, it being understood, however, that for
purposes of this Agreement all determinations hereunder shall be made as if
Lender had actually funded and maintained each Advance through the purchase of
deposits having a maturity corresponding to the maturity of the applicable
period relating to the applicable Advance.

(b) If Lender requests compensation under Section 2.15, or if Borrower is
required to pay any additional amount to Lender or any Governmental Authority
for the account of Lender pursuant to Section 2.20, then Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Advances hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or Affiliates, if, in the judgment of
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 2.15 or 2.20, as the case may be, in the future and
(ii) would not subject Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to Lender. Borrower hereby agrees to pay all
reasonable costs and expenses incurred by Lender in connection with any such
designation or assignment.

 

- 12 -



--------------------------------------------------------------------------------

2.20 Taxes.

(a) Any and all payments by Borrower to or for the account of Lender under or in
respect of this Agreement, the Note and/or any other Transaction Document shall
be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, charges or withholdings, and
interest and penalties with respect thereto, excluding, (i) in the case of
Lender, taxes (including interest and penalties related thereto) imposed on it
as a result of a current or former connection between Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement),
(ii) in the case of Lender that is not organized under the laws of the United
States of America or a state thereof (a “Non-U.S. Lender”), any U.S. federal
withholding tax that is imposed on amounts payable to Non-U.S. Lender under a
law in effect at the time Non-U.S. Lender becomes a party to this Agreement,
except to the extent that the indemnity payments or additional amounts Lender
would be entitled to receive do not exceed the indemnity payment or additional
amounts that the person making the assignment to Lender would have been entitled
to receive in the absence of such assignment, (iii) in the case of a Non-U.S.
Lender who designates a new lending office, any U.S. federal withholding tax
that is imposed on amounts payable to Non-U.S. Lender under a law in effect at
the time of such change in lending office, except to the extent that Non-U.S.
Lender was entitled, immediately prior to such change in lending office, to
receive additional amounts or indemnity payments from Borrower with respect to
such withholding tax and (iv) any tax to the extent attributable to Lender’s
failure to comply with Section 2.20(d) or (e) (all such non-excluded taxes,
duties, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable by Borrower to Lender
under or in respect of this Agreement, the Note and/or any other Transaction
Document, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.20(a)) Lender receives an amount equal to the
sum it would have received had no such deduction of Taxes been made,
(ii) Borrower shall make such deductions, (iii) Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law and (iv) Borrower shall furnish to Lender, at its
address referred to in Section 8.07, the original or a certified copy of a
receipt evidencing payment thereof (or other evidence acceptable to Lender,
acting reasonably).

(b) In addition, Borrower agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, or charges or similar
levies which arise from any payment made under or in respect of this Agreement,
the Note and/or any other Transaction Document or from the execution or delivery
of the Note and/or any other Transaction Document (hereinafter referred to as
“Other Taxes”).

(b) Borrower agrees to indemnify Lender for the full amount of Taxes or Other
Taxes, respectively (including, without limitation, any Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this
Section 2.20), paid by Lender on or with respect to any payment under or in
respect of this Agreement, the Note and/or any other Transaction Document and
any liability (including penalties, interest and reasonable expenses) arising
therefrom or with respect thereto, other than any interest, penalties or
expenses caused by Lender’s gross negligence or willful misconduct. This
indemnification shall be made within fifteen (15) days from the date Lender
makes demand therefor, accompanied by a certificate of Lender setting forth in
reasonable detail its computation of the amount or amounts to be paid to it
hereunder.

(d) A Non-U.S. Lender shall, to the extent it is legally able to do so, deliver
to Borrower on or prior to the date on which such Lender becomes a Lender under
this Agreement, two copies of either (x) in the case of Non-U.S. Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, Internal Revenue
Service Form W-8BEN (together with a certificate representing that Non-U.S.
Lender is not a bank for purposes of Section 881(c) of the Code, is not a
10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the Code)
of Borrower, is not a controlled foreign corporation related to Borrower (within
the meaning of Section 864(d)(4) of the Code) and that no payments in connection
with the Credit Documents are effectively connected with Non-U.S. Lender’s
conduct of a U.S. trade or business (a “Certificate”)), (y) Internal Revenue
Service Form W-8BEN or Form W-8ECI, in each case properly completed and duly
executed by Non-U.S. Lender, claiming complete exemption from, or reduced rate
of, U.S. federal withholding tax on payments by Borrower or (z) in the case of a
Non-U.S. Lender that is not the beneficial owner (for example, where the
Non-U.S. Lender is a partnership or participating Lender granting a typical
participation), Internal Revenue Service Form W-8IMY, accompanied by a Form
W-8ECI, W-8BEN, a Certificate, Form W-9 and/or other certification documents
from each beneficial owner, as applicable. A Non-U.S. Lender shall, to the
extent it is legally able to do so, deliver to Borrower and the Administrative
Agent two further copies of any such form or certification (or any applicable
successor form) on or before the date that any such form or certification
expires or becomes obsolete, after the occurrence of any event requiring a
change in the most recent form previously delivered by it to Borrower and upon
reasonable request of Borrower.

 

- 13 -



--------------------------------------------------------------------------------

(e) A Lender that is organized under the laws of the United States of America or
a state thereof shall deliver to Borrower on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
as prescribed by applicable law or upon the request of Borrower), two (2) duly
executed and properly completed copies of Internal Revenue Service Form W-9
certifying that it is not subject to backup withholding.

(f) If Lender determines, in its good-faith discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by
Borrower or with respect to which Borrower has paid additional amounts pursuant
to this Section, it shall timely pay to Borrower an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by Borrower), net of all reasonable out-of-pocket expenses of Lender, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that Borrower, upon the request
of Lender, agrees to repay the amount paid over to Borrower (plus any penalties
and interest) to Lender in the event that Lender is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to Borrower or any other
person.

(g) The provisions of this Section 2.20 shall survive any expiration or
termination of this Agreement and the payment of the Note and the other
Borrower’s Obligations.

SECTION 3. PRECONDITIONS TO LOAN ADVANCES.

3.01 Initial Loan Advance. Notwithstanding any provision contained in this
Agreement to the contrary, Lender shall have no obligation to make the initial
Advance under this Agreement under this Agreement unless Lender shall have first
received:

(a) this Agreement, duly executed by Borrower and Guarantor;

(b) the Note, the Pledge Agreement, Article 9 Certificate, and Certificate
(Regulation T/U), duly executed by Borrower;

(c) a Uniform Commercial Code Financing Statement in a form acceptable for
filing with the New York Department of State;

(d) the following organizational information of Borrower: (i) a copy of the
resolutions adopted by the board of directors of Borrower, authorizing the
execution, delivery and performance of the Transaction Documents (certified by
its Secretary as being a true and correct copy thereof); (ii) copies of the
Certificate of Incorporation (certified by the New York Department of State as
being a true and correct copy thereof) and the Bylaws of Borrower (certified by
its Secretary as being true and correct copy thereof); (iii) a certificate
signed by the Secretary of Borrower as to the incumbency and signature of the
person or persons authorized to execute and deliver the Transaction Documents
and all other documents referred to in this Agreement and make requests for
advances hereunder; and (iv) a certificate of good standing issued by the New
York Secretary of State;

(e) the following organizational information of Guarantor: (i) a copy of the
resolutions adopted by the board of directors of Guarantor, authorizing the
execution, delivery and performance of this Agreement (certified by its
Secretary as being a true and correct copy thereof); (ii) copies of the
Certificate of Incorporation (certified by the Delaware Department of State as
being a true and correct copy thereof) and the Bylaws of Guarantor (certified by
its Secretary as being a true and correct copy thereof); (iii) a certificate
signed by the Secretary of Guarantor as to the incumbency and signature of the
person or persons authorized to execute and deliver this Agreement; and
(iv) certificates of good standing for Guarantor issued by the Delaware
Department of State and the New York Department of State;

(f) an opinion of counsel of Cahill Gordon & Reindel LLP, outside counsel to
Borrower and Guarantor, in form and substance satisfactory to Lender and
Lender’s counsel;

 

- 14 -



--------------------------------------------------------------------------------

(g) copies of all financial statements completed prior to the date hereof and
other Exhibits and Schedules required by this Agreement and the other
Transaction Documents; and

(h) such other customary agreements, documents, instruments and certificates as
Lender may reasonably request, to the extent required hereunder or pursuant to
the Pledge Agreement.

Any one or more of the conditions set forth above which have not been satisfied
by Borrower on or prior to the date of disbursement of the initial Advance under
this Agreement shall not be deemed permanently waived by Lender unless Lender
shall waive the same in a writing which expressly states that the waiver is
permanent, and in all cases in which the waiver is not stated to be permanent
Lender may at any time subsequent thereto insist upon compliance and
satisfaction of any such condition as a condition to any subsequent Advance
under this Agreement and failure to Borrower to comply with any such condition
within five (5) Business Day’s written notice from Lender to Borrower shall
constitute an Event of Default.

3.02 All Advances. Notwithstanding any provision contained in this Agreement to
the contrary, Lender shall have no obligation to make any Advance under this
Agreement unless:

(a) Lender shall have received a Notice of Borrowing for such Advance as
required by Section 2.03;

(b) if requested, Lender shall have received a summary of the pledged Securities
in form and substance satisfactory to Lender, which shall identify the pledged
Securities, include the values of such pledged Securities (as initially
determined by Borrower), and be sufficient to enable Lender to objectively
determine the identity of the pledged Securities;

(c) both immediately before and immediately after giving effect to such Advance,
no Default or Event of Default shall have occurred and be continuing; and

(d) all of the representations and warranties made by Borrower or Guarantor in
Section 4 shall be true and correct in all material respects, except to the
extent that any representation or warranty speaks as of a date certain, on and
as of the date of such Advance as if made on and as of the date of such Advance
(and for purposes of this Section 3.02(d), the representations and warranties
made by Borrower and Guarantor in Section 4.07(a) shall be deemed to refer to
the most recent financial statements of Borrower and Guarantor delivered to
Lender pursuant to Section 5.01(a)).

Each request for a Advance by Borrower under this Agreement shall be deemed to
be a representation and warranty by Borrower and Guarantor on the date of such
Advance as to the facts specified in clauses (c) and (d) of this Section 3.02.

SECTION 4. REPRESENTATIONS AND WARRANTIES.

Borrower and Guarantor each hereby represents and warrants to Lender that:

4.01 Good Standing and Power. Each of Borrower and Guarantor is a corporation,
duly organized and validly existing in good standing under the laws of the
jurisdiction of its incorporation, and each has the corporate power to own its
Property and to carry on its business as now being conducted and is duly
qualified to do business and is in good standing in each jurisdiction in which
the character of the Properties owned or leased by it therein or in which the
transaction of its business makes such qualification necessary except where the
failure to be so qualified, or to be in good standing, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

4.02 Corporate Authority. Borrower and Guarantor each have full corporate power
and authority to execute, deliver and perform, and to incur its obligations
under, each of the Transaction Documents to which it is a party, all of which
have been duly authorized by all necessary corporate and stockholder action.

4.03 Authorizations. All material authorizations, consents, approvals,
registrations, notices, exemptions and licenses with or from any Governmental
Authority which are necessary for the execution, delivery and performance by it
of, and the incurrence and performance of each of its obligations under, each of
the Transaction Documents, and the exercise by Lender of its remedies under each
of the Transaction Documents have been effected or obtained and are in full
force and effect.

 

- 15 -



--------------------------------------------------------------------------------

4.04 Binding Obligation. This Agreement constitutes the valid and legally
binding obligation of Borrower and Guarantor, and in the case of Borrower, if
and when issued in accordance with the terms hereof, the Note will constitute
its valid and legally binding obligation, enforceable in accordance with its
terms, subject to bankruptcy, insolvency, reorganization, moratorium and similar
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles.

4.05 Litigation. Except as described in Schedule 4.05 hereto, there are no
proceedings or investigations now pending or, to the knowledge of Borrower or
Guarantor, threatened against or involving it or any of their respective
Subsidiaries before any court or arbitrator or before or by any Governmental
Authority in which there is a reasonable likelihood of an adverse determination
and which, individually or in the aggregate, if determined adversely to their
interests or those of their respective Subsidiaries, would reasonably be
expected to have a Material Adverse Effect.

4.06 No Conflicts. There is no statute, regulation, rule, order or judgment, and
no provision of any agreement or instrument binding upon Borrower, Guarantor, or
their respective Subsidiaries, or affecting their respective Properties, and no
provision of their respective certificates of incorporation or by-laws that
would (a) prohibit, result in a breach or default under or in any way impair the
execution, delivery, or performance of the terms of, or incurrence of any of its
obligations under, any Transaction Document, or (b) result in or require the
creation or imposition of any Lien on any of their Properties or those of any of
their respective Subsidiaries as a consequence of the execution, delivery and
performance of any Transaction Document, except, in the case of clause (b),
Permitted Liens.

4.07 Financial Condition.

(a) The consolidated balance sheet of Guarantor and the balance sheet of
Borrower, in each case, as of June 30, 2008, together with the consolidated
statements of income, retained earnings, paid-in capital and surplus and cash
flows of Guarantor and the statements of income, retained earnings, paid-in
capital and surplus and cash flows of Borrower for the fiscal year then ended,
in each case, certified by Deloitte & Touche LLP, and the consolidated balance
sheet of Guarantor, and the balance sheet of Borrower as set forth in its
monthly FOCUS Report, in each case, for the period ending on March 31, 2009,
together with the consolidated statements of income and cash flows of Guarantor
and the statements of income and cash flows of Borrower as set forth in its
quarterly FOCUS Report, in each case, for the three months then ended,
heretofore delivered Lender, fairly present, in all material respects, the
consolidated financial condition of Guarantor and the financial condition of
Borrower, as the case may be, and the consolidated results of operations of
Guarantor and the results of operations of Borrower and the consolidated
transactions in the surplus accounts of Guarantor and the transactions in the
surplus accounts of Borrower, in each case, as of the dates and for the periods
referred to and have been prepared in accordance with GAAP.

(b) There has been no material adverse change in the business, properties,
financial condition or operations of Guarantor, Borrower and their Subsidiaries
taken as a whole since the date of the balance sheet dated June 30, 2008
referred to in Section 4.07(a).

4.08 Regulations U, T and X. No part of the proceeds of any Advance will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately for any purpose which entails a violation of, or which is
inconsistent with, the provisions of any of Regulations U, T or X of the Federal
Reserve Board, as amended.

4.09 Compliance with ERISA. Each member of the ERISA Group is in compliance with
the applicable provisions of ERISA and the Code with respect to each Plan,
except for any failure so to comply that, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect. Except as
would not reasonably be expected to have a Material Adverse Effect, no member of
the ERISA Group has (a) an accumulated funding deficiency under Section 412 of
the Code in respect of any Pension Plan, whether or not waived, (b) failed to
make any contribution or payment to any Pension Plan, or made any amendment to
any Pension Plan, which has resulted or could result in the imposition of a Lien
or the posting of a bond or other security under Section 302(f) of ERISA or
Section 401(a)(29) of the Code, (c) incurred any liability under Title IV of
ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA, all of which have been paid, or (d) engaged in a transaction with respect
to a Plan, which (assuming the taxable period of such transaction, within the
meaning of Section 4975(f)(2) of the Code, to have expired as of the date
hereof) has resulted or could reasonably be expected to result in such member
being subject to a material tax or penalty imposed by Section 4975 of the Code
or Section 502 of ERISA.

 

- 16 -



--------------------------------------------------------------------------------

4.10 Investment Company Act of 1940; etc.. Neither Borrower nor Guarantor are an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended. Borrower is: (i) a securities
broker-dealer registered with the SEC; (ii) a FINRA member in good standing, and
is a member in good standing of the New York Stock Exchange and all other
national securities exchanges of which it is a member; and (iii) a SIPC Member
and is not in arrears with respect to any assessment made upon it by SIPC.

4.11 Environmental Protection. Except with respect to any matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, none of Guarantor, Borrower or any of their
respective Subsidiaries (a) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (b) has become subject to any
Environmental Liability, (c) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

4.12 Disclosure. Taken together, the reports, financial statements, certificates
or other information (excluding any projections and other forward-looking
information and information of a general economic or industry nature) furnished
by or on behalf of Borrower or Guarantor to Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented from time to time by other information so furnished) did not
contain, at the time when furnished, any material misstatement of fact or
omitted, at the time when furnished, or fail to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. All projections and other forward
looking information contained in any of the reports, financial statements,
certificates or other information furnished by or on behalf of Borrower or
Guarantor to Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented from time to time by other
information so furnished) have been prepared by Borrower and Guarantor in good
faith based upon assumptions that were reasonable at the time made and at the
time such projections and other information were furnished.

4.13 Survival All representations and warranties made by Guarantor and Borrower
in this Agreement, and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement, (a) shall be
considered to have been relied upon by Lender and shall survive the making of
the Advances regardless of any investigation made by, or on behalf of, Lender,
and (b) shall continue in full force and effect until the termination of
Lender’s Revolving Credit Commitment and the payment in full of the Advances and
the other obligations of Guarantor and Borrower under the Transaction Documents.

SECTION 5. COVENANTS.

5.01 Affirmative Covenants of Borrower and Guarantor. Borrower and Guarantor
each covenants and agrees that, so long as Lender has any obligation to make any
Advance under this Agreement or any of Borrower’s Obligations remain unpaid:

(a) Financial Statements; Compliance Certificates. Borrower and Guarantor will
furnish, or cause to be furnished, to Lender:

(i) as soon as available, but in no event more than ten (10) days after the
filing of same, copies of all monthly FOCUS Reports;

(ii) as soon as available, but in no event more than sixty (60) days following
the end of each of the first three (3) quarters of each fiscal year, (A) copies
of Guarantor’s Quarterly Report on Form 10-Q being filed with the SEC, which
shall include a consolidated balance sheet and consolidated income statement of
Guarantor and its Subsidiaries for such quarter, and (B) copies of Borrower’s
quarterly FOCUS Reports;

(iii) as soon as available, but in no event more than ninety (90) days following
the end of each fiscal year, a copy of Guarantor’s Annual Report on Form 10-K
being filed with the SEC, which shall include the consolidated financial
statements of Guarantor and its Subsidiaries, together with a report thereon by
Deloitte & Touche LLP (or other independent certified public accountants
reasonably satisfactory to Lender), for such year;

 

- 17 -



--------------------------------------------------------------------------------

(iv) together with each report delivered pursuant to Sections 5.01(a)(i),
5.01(a)(ii) and 5.01(a)(iii), a certificate of Borrower, signed by a Responsible
Officer, in substantially the Form of Exhibit B, stating whether, as of the last
date of the financial statements included in such report, any event or
circumstance existed which constituted a Default or an Event of Default (and, if
so, detailing the facts with respect thereto) and whether Borrower was in
compliance with the covenants set forth in Section 5.03;

(v) promptly upon the filing by Borrower or Guarantor with the SEC or any
national securities exchange of any registration statement (other than a
registration statement on Form S-8 or an equivalent form) or regular periodic
report (other than the reports referred to in Sections 5.01(a)(ii) and
5.01(a)(iii)), notification of such filing;

(vi) promptly upon the mailing thereof to the shareholders of Guarantor
generally copies of all financial statements, reports and proxy statements so
mailed;

(vii) within five (5) New York Banking Days of any Responsible Officer of
Borrower or Guarantor obtaining knowledge of any Default or Event of Default, if
such Default or Event of Default is then continuing, a certificate of a
Responsible Officer of Borrower or Guarantor stating that such certificate is a
“Notice of Default” and setting forth the details thereof and the action which
Borrower is taking or proposes to take with respect thereto; and

(viii) such additional information, reports or statements, regarding the
business, financial condition or results of operations of Guarantor, Borrower
and their respective Subsidiaries, as Lender from time to time may reasonably
request, provided, however, that Borrower shall not be obligated to furnish to
Lender any information hereunder that Borrower or Guarantor determines in good
faith to be restricted from disclosure under applicable law or to constitute
confidential and competitively sensitive or privileged information.

Reports required to be delivered pursuant to subsections (i), (ii), (iii),
(v) and (vi) of this Section 5.01(a) shall be deemed to have been delivered on
the date on which they are posted on Guarantor’s website on the Internet at
www.broadridge.com or when such report is posted on the SEC’s website at
www.sec.gov. Lender is hereby authorized to deliver a copy of any financial
statement or other information made available by Borrower, Guarantor or any of
their respective Subsidiaries to any Governmental Authority having jurisdiction
over Lender, pursuant to any request therefor.

(b) Corporate Existence. Except as permitted by Section 5.02(c), Borrower and
Guarantor will maintain, and cause each of their respective Subsidiaries to
maintain, its corporate existence in good standing and qualify and remain
qualified to do business as a foreign corporation in each jurisdiction in which
the character of the properties owned or leased by it therein or in which the
transaction of its business is such that the failure to qualify, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.

(c) Authorizations. Borrower and Guarantor will obtain, make and keep in full
force and effect all authorizations from and registrations with Governmental
Authorities required for the validity or enforceability of the Transaction
Documents.

(d) Conduct of Business. Borrower and Guarantor will (i) preserve, renew and
keep in full force and effect, and cause each of their respective Subsidiaries
to preserve, renew and keep in full force and effect, all its franchises and
licenses necessary or desirable in the normal conduct of its business and the
loss of which, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect, and (ii) comply, and cause each of their
respective Subsidiaries to comply, with all applicable laws, orders, rules and
regulations of all Governmental Authorities the failure with which so to comply,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

(e) Taxes Borrower and Guarantor will pay and discharge, and cause each of their
respective Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges upon it, its income and its properties prior to the date on
which penalties are attached thereto, except to the extent that (i) such taxes,
assessments and governmental charges shall be contested in good faith and by
appropriate proceedings by it or

 

- 18 -



--------------------------------------------------------------------------------

such Subsidiary, as the case may be, and the amount thereof is not material to
Guarantor’s consolidated financial condition, adequate reserves are maintained
(in accordance with GAAP) by Guarantor, Borrower or such Subsidiary, as the case
may be, with respect thereto, or (ii) any failure to pay and discharge such
taxes, assessments and governmental charges would not reasonably be expected to
have a Material Adverse Effect.

(f) Insurance. Borrower, Guarantor and each Subsidiary of Borrower will maintain
insurance with reputable insurance companies against such risks, of such types
(including general liability, larceny, embezzlement or other criminal
misappropriation insurance), on such properties and in such amounts as is
customarily maintained by similar businesses similarly situated (it being
understood that Guarantor, Borrower and each Subsidiary of Borrower may
self-insure against such risks and to such extent as is customary for similar
businesses similarly situated).

(g) Inspection. Borrower and Guarantor will permit Lender to have one or more of
its officers and employees, or any other Person designated by Lender, to the
extent reasonably requested by Lender at mutually agreeable times and upon
reasonable prior notice (no more than once per fiscal year unless an Event of
Default has occurred and is continuing) for the sole purpose of monitoring
compliance with Guarantor’s and Borrower’s obligations hereunder, to discuss the
business and affairs of Guarantor, Borrower and their respective Subsidiaries
with officers of Borrower or Guarantor; provided that nothing herein shall
require Guarantor, Borrower or any of their respective Subsidiaries to provide
to any Person information that Borrower or Guarantor determines in good faith to
be restricted from disclosure under applicable law or to constitute confidential
and competitively sensitive or privileged information.

(h) Maintenance of Property. Borrower and Guarantor will maintain, keep and
preserve and cause each of their respective Subsidiaries to maintain, keep and
preserve all of its Properties material to the conduct of its business in good
repair, working order and condition (normal wear and tear excepted) and from
time to time make all necessary and proper repairs, renewals, replacements, and
improvements thereto, except to the extent that any failure so to maintain, keep
and preserve such properties, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

5.02 Negative Covenants of Borrower and Guarantor. Borrower and Guarantor each
covenants and agrees that, so long as Lender has any obligation to make any
Advance under this Agreement or any of Borrower’s Obligations remain unpaid,
unless the prior written consent of Lender is obtained:

(a) Limitation on Indebtedness. Borrower will not, and it will not cause or
permit any of Borrower’s Subsidiaries to, incur or be obligated on any
Indebtedness, either directly or indirectly, by way of Guarantee, suretyship or
otherwise, other than:

(i) Borrower’s Obligations;

(ii) other Indebtedness existing as of the date of this Agreement as reflected
in Borrower’s financial statements, and any extensions, renewals or replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof or result in an earlier maturity date;

(iii) purchase money Indebtedness incurred solely to finance Capital
Expenditures, and Capitalized Lease Obligations, collectively, in an amount not
to exceed $5,000,000 in the aggregate at any one time outstanding for Borrower
and all of its Subsidiaries on a combined basis;

(iv) Indebtedness of Persons existing at the time they become Subsidiaries of
Borrower; provided that such Indebtedness is not incurred or issued, as
applicable, in contemplation of or in connection with such Person becoming a
Subsidiary of Borrower (and any related Guaranties);

(v) Indebtedness of any Subsidiary of Borrower to Borrower, Guarantor or any
other Subsidiary of Borrower and of Borrower to Guarantor;

(vi) Indebtedness deemed to arise from the payment of insurance premiums on an
installment basis in the ordinary course of business;

(vii) Indebtedness incurred in connection with Swap Contracts entered into for
non-speculative purposes;

 

- 19 -



--------------------------------------------------------------------------------

(viii) Indebtedness under any overdraft facilities entered into in the ordinary
course of business;

(ix) Indebtedness in respect of workers’ compensation claims, and bid,
performance or surety bonds;

(x) Indebtedness arising in connection with the endorsement of instruments for
deposit in the ordinary course;

(xi) Indebtedness incurred by Borrower in the ordinary course of its business;
and

(xii) other Indebtedness not expressly permitted by clauses (i) through
(xii) above (and any related Guarantees); provided that the sum, without
duplication, of (1) the aggregate principal amount of outstanding obligations
secured by Liens permitted under clause (u) of the definition of “Permitted
Liens”, (2) the aggregate amount of Indebtedness permitted under this clause
(xii) and (3) the aggregate amount of Attributable Debt in respect of Sale and
Leaseback Transactions permitted by Section 5.02(d) shall not at any time exceed
$50,000,000.

(b) Limitation on Liens. Borrower will not create, incur or assume, or suffer to
be incurred or to exist, any Lien (other than Permitted Liens) on any of its
Property, whether now owned or hereafter acquired.

(c) Mergers, Consolidations and Sales of Assets (i) Borrower and Guarantor will
not, and will not permit any Subsidiary of Borrower to, (1) merge into or
consolidate with any other Person, (2) permit any other Person to merge into or
consolidate with it, (3) liquidate or dissolve, or (4) sell, transfer, lease or
otherwise dispose of, directly or through any merger or consolidation and
whether in one transaction or in a series of transactions, assets representing
all or substantially all of the assets of Borrower, Guarantor and Borrower’s
Subsidiaries (whether now owned or hereafter acquired), taken as a whole, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing (A) any Person may merge into
Borrower or Guarantor in a transaction in which Borrower or Guarantor is the
surviving Person, (B) any Subsidiary of Borrower may merge with or consolidate
into any Person (or permit any other Person to merge with or consolidate into
it) in a transaction in which the surviving entity is a Subsidiary of Borrower,
(C) any Subsidiary of Borrower may sell, transfer, lease or otherwise dispose of
its assets to Borrower, Guarantor or to another Subsidiary of Borrower and
(D) any Subsidiary of Borrower may liquidate or dissolve if Borrower determines
in good faith that such liquidation or dissolution is in the best interests of
Borrower and is not materially disadvantageous to Lender.

(d) Sale and Leaseback Transactions. Borrower will not, and will not permit any
of its Subsidiaries to, enter into or be a party to any Sale and Leaseback
Transaction except: (i) Sale and Leaseback Transactions to which Borrower or any
of its Subsidiaries is a party as of the date hereof; and (ii) other Sale and
Leaseback Transactions not expressly permitted by clause (a) above; provided
that the sum, without duplication, of (1) the aggregate principal amount of
outstanding obligations secured by Liens permitted under clause (u) of the
definition of “Permitted Liens,” (2) the aggregate principal amount of
Indebtedness of Borrower’s Subsidiaries permitted by Section 5.02(a)(xii) and
(3) the aggregate amount of Attributable Debt in respect of Sale and Leaseback
Transactions permitted by this Section shall not at any time exceed $50,000,000.

(e) [RESERVED].

(f) Transactions with Affiliates. Borrower will not, and it will not cause or
permit any of its Subsidiaries to, enter into or be a party to any material
transaction or arrangement with any Affiliate (including, without limitation,
the purchase from, sale to or exchange of material Property with, or the
rendering of any service by or for, any Affiliate), except (i) in the ordinary
course of business and pursuant to the reasonable requirements of Borrower’s or
such Subsidiary’s business and upon fair and reasonable terms no less favorable
to Borrower or such Subsidiary than would be obtained in a comparable
arm’s-length transaction with a Person not an Affiliate, (ii) transactions
between or among Guarantor, Borrower and Borrower’s Subsidiaries, or between or
among Borrower’s Subsidiaries, in each case not involving any other Affiliate,
(iii) the making of grants or payments pursuant to and in accordance with equity
award, bonus or incentive plans or other benefit plans for management, directors
or employees of Borrower and its Subsidiaries, and (iv) employment agreements,
officer and director indemnification agreements, confidentiality agreements,
non-compete agreements and similar arrangements entered into by Borrower or any
of its Subsidiaries with its officers, directors and employees.

 

- 20 -



--------------------------------------------------------------------------------

(g) [RESERVED].

(h) [RESERVED].

(i) [RESERVED].

5.03 Financial Covenants of Borrower. Until the termination of Lender’s
Revolving Credit Commitment and the payment in full of all Advances and other
obligations of Guarantor and Borrower under the Transaction Documents:

(a) Minimum Regulatory Capital. Borrower will not permit its Regulatory Capital
as of the date of each monthly FOCUS Report to be less than $175,000,000.

(b) Minimum Regulatory Capital to Aggregate Indebtedness Ratio. Borrower will
not permit its Regulatory Capital to Aggregate Indebtedness Ratio as of the date
of each monthly FOCUS Report to be less than 10%.

5.04 Use of Proceeds. Borrower covenants and agrees that : (a) the proceeds each
Advance will be used by Borrower to either fund daily net NSCC and DTC trading
settlement transactions or to finance customer margin loans; (b) no part of the
proceeds of any Advance will be used by Borrower in violation of any applicable
law, rule or regulation; and (c) no part of the proceeds of any Advance will be
used by Borrower, whether directly or indirectly, and whether immediately,
incidentally or ultimately (i) to purchase or carry margin stock or to extend
credit to others for the purpose of purchasing or carrying margin stock, or to
refund or repay indebtedness originally incurred for such purpose, except to the
extent that Borrower is permitted to do so under the regulations of the Federal
Reserve Board, including, without limitation, Regulation T, Regulation U, and
Regulation X, or (ii) for any purpose which entails a violation of, or which is
inconsistent with, the provisions of the regulations of Federal Reserve Board,
including, without limitation, Regulation T, Regulation U, and Regulation X.

SECTION 6. EVENTS OF DEFAULT.

If any of the following (each of the following herein sometimes called an “Event
of Default”) shall occur and be continuing:

6.01 Borrower or Guarantor shall fail to pay the principal amount of any of
Borrower’s Obligations as and when the same shall become due and payable,
whether by reason of demand, maturity, acceleration or otherwise; or

6.02 Borrower or Guarantor shall fail to pay any interest, fee or any other
amount payable hereunder (other than an amount referred to in Section 6.01)
within five (5) Business Days after the same shall become due and payable; or

6.03 Borrower or Guarantor shall fail to perform or observe any term, covenant
or provision contained in Section 5.02 or Section 5.03 above; or

6.04 Borrower or Guarantor shall fail to perform or observe any other term,
covenant or provision contained in this Agreement (other than those specified in
Sections 6.01, 6.02 or 6.03 above) and any such failure shall remain unremedied
for thirty (30) days after written notice of default is given to Borrower or
Guarantor by Lender; or

6.05 Any representation or warranty made by Borrower and/or Guarantor in this
Agreement or in any other Transaction Document or any statement or
representation made in any certificate, report or opinion delivered by or on
behalf of Borrower or Guarantor in connection with this Agreement, shall prove
to have been incorrect in any material respect when so made or deemed made; or

6.06 (a) Borrower, Guarantor or any Subsidiary of Borrower shall default in the
payment (whether of principal or interest and regardless of amount) of any
Material Indebtedness when and as the same shall become due and payable after
giving effect to any applicable grace periods; (b) any event or condition occurs
that results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any

 

- 21 -



--------------------------------------------------------------------------------

trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that (i) this clause
(b) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
or

6.07 An involuntary case or other proceeding shall be commenced against
Borrower, Guarantor or any Subsidiary of Borrower seeking liquidation,
reorganization or other relief with respect to it or its debts under any
applicable bankruptcy, insolvency, reorganization or similar law or seeking the
appointment of a custodian, receiver, liquidator, assignee, trustee,
sequestrator or similar official of it or any substantial part of its property,
and such involuntary case or other proceeding shall remain undismissed and
unstayed for a period of more than sixty (60) days; or

6.08 Borrower, Guarantor or any Subsidiary of Borrower shall commence a
voluntary case or proceeding under any applicable bankruptcy, insolvency,
reorganization or similar law or any other case or proceeding to be adjudicated
a bankrupt or insolvent, or any of them shall consent to the entry of a decree
or order for relief in respect of Borrower, Guarantor or any Subsidiary of
Borrower in an involuntary case or proceeding under any applicable bankruptcy,
insolvency, reorganization or other similar law or to the commencement of any
bankruptcy or insolvency case or proceeding against any of them, or any of them
shall file a petition or answer or consent seeking reorganization or relief
under any applicable law, or any of them shall consent to the filing of such
petition or to the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee, sequestrator or similar official of Borrower,
Guarantor or any Subsidiary of Borrower or any substantial part of their
respective Property, or any of them shall make an assignment for the benefit of
creditors, or any of them shall admit in writing its inability to pay its debts
generally as they become due, or Borrower, Guarantor or any Subsidiary of
Borrower shall take corporate or company action in furtherance of any such
action; or

6.09 One or more judgments against Borrower, Guarantor or any Subsidiary of
Borrower or attachments against its Property, which in the aggregate exceed
$5,000,000, provided that such amount shall be calculated after deducting
therefrom any amount of such judgment that is covered by a valid and binding
policy of insurance from a third party insurer that is rated at least “A–” by
A.M. Best Company, which insurer has been notified of such judgment and has not
disputed the claim made for payment), remain unpaid, unstayed on appeal,
undischarged, unbonded, or undismissed for a period of more than thirty
(30) consecutive days;

6.10 Notice of intent to terminate a Pension Plan under Section 4041(d) of ERISA
shall have been filed with any affected party (as defined in Section 4001 of
ERISA), or notice of an application by the PBGC to institute proceedings to
terminate a Pension Plan pursuant to Section 4042 of ERISA shall have been
received by Borrower or Guarantor, in each case only if the amount of unfunded
benefit liabilities (as defined in Section 4001(a)(18) of ERISA) as of the date
such notice is filed or received exceeds $25,000,000; Borrower, Guarantor or any
member of the ERISA Group incurs liability under Sections 4062(e), 4063 or 4064
of ERISA in respect of a Pension Plan in an amount in excess of $25,000,000; or
Borrower, Guarantor or any member of the ERISA Group fails to make a payment to
a Pension Plan which would give rise to a Lien in favor of such Pension Plan
under Section 302(f) of ERISA in an amount in excess of $25,000,000; or

6.11 The occurrence of any Change of Control Event;

THEN, and in each such event (other than an event described in Sections 6.07 or
6.08), Lender may declare that its obligation to make Advances under this
Agreement has terminated, whereupon such obligation of Lender shall be
immediately and forthwith terminated, and Lender may further declare the entire
outstanding principal balance of and all accrued and unpaid interest on the Note
and all of the other Borrower’s Obligations to be forthwith due and payable,
whereupon all of the unpaid principal balance of and all accrued and unpaid
interest on the Note and all of such other Borrower’s Obligations shall become
and be immediately due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by Borrower
and Guarantor, and Lender may exercise any and all other rights and remedies
which it may have under any other Transaction Document or at law or in equity;
provided, however, that upon the occurrence of any event described in Sections
6.07 or 6.08, Lender’s obligation to make Advances under this Agreement shall
automatically terminate and the entire outstanding principal balance of and all
accrued and unpaid interest on the Note and all of the other Borrower’s
Obligations shall automatically become immediately due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by Borrower and Guarantor, and Lender may exercise any
and all other rights and remedies which it may have under any

 

- 22 -



--------------------------------------------------------------------------------

other Transaction Document or at law or in equity. For purposes of this
Agreement and the other Transaction Documents, an Event of Default shall deemed
to be continuing until it is waived in writing by Lender as required by
Section 8.10 below.

SECTION 7. GUARANTY

7.01 Guaranty. Guarantor hereby irrevocably and unconditionally guarantees to
Lender the due and punctual payment in full, when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise, of the principal of and interest on all Advances made by
the Lender to Borrower (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C. § 362(a)) and all other amounts owed or owing under any Transaction
Document (collectively, the “Guaranteed Obligations”).

7.02 Payment by Guarantor. Guarantor hereby agrees that upon the failure of
Borrower to pay any of the Guaranteed Obligations when and as the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)), Guarantor will upon demand pay, or cause to be paid,
in same day funds, to Lender, an amount equal to the all the Guaranteed
Obligations then due as aforesaid, and that in the case of any extension of time
of payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by required
prepayment, declaration, acceleration, demand or otherwise) in accordance with
the terms of such extension or renewal.

7.03 Liability of Guarantor Absolute. Guarantor agrees that its obligations
hereunder are, to the fullest extent permitted by law, irrevocable, absolute,
independent and unconditional and shall not be affected by any circumstance
which constitutes a legal or equitable discharge of a guarantor or surety other
than indefeasible payment in full in immediately available funds of the
Guaranteed Obligations or the release of Guarantor under the Transaction
Documents. In furtherance of the foregoing and without limiting the generality
thereof, Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability
and this Guaranty is a primary obligation of Guarantor and not merely a contract
of surety;

(b) the obligations of Guarantor hereunder are independent of the obligations of
Borrower, and a separate action or actions may be brought and prosecuted against
Guarantor whether or not any action is brought against Borrower and whether or
not Borrower is joined in any such action or actions;

(c) Lender, upon such terms as it deems appropriate, without notice or demand
and without affecting the validity or enforceability hereof or giving rise to
any reduction, limitation, impairment, discharge or termination of Guarantor’s
liability hereunder, from time to time may (i) renew, extend, increase the rate
of interest on, or otherwise accelerate or extend the time of payment of the
Guaranteed Obligations; (ii) settle, compromise, release or discharge, or accept
or refuse any offer of performance with respect to, or substitutions for, the
Guaranteed Obligations or any agreement relating thereto and/or subordinate the
payment of the same to the payment of any other obligations; (iii) request and
accept other guaranties of the Guaranteed Obligations and take and hold security
for the payment hereof or the Guaranteed Obligations; (iv) release, surrender,
exchange, substitute, compromise, settle, rescind, waive, alter, subordinate or
modify, with or without consideration, any security for payment of the
Guaranteed Obligations, any other guaranties of the Guaranteed Obligations, or
any other obligation of any Person with respect to the Guaranteed Obligations;
(v) enforce and apply any security now or hereafter held by or for the benefit
of such Lender in respect hereof or the Guaranteed Obligations and direct the
order or manner of sale thereof, or exercise any other right or remedy that such
Lender may have against any such security, in each case as such Lender in its
discretion may determine consistent with the Transaction Documents, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of Guarantor against
Borrower or any security for the Guaranteed Obligations; and (vi) exercise any
other rights available to it under the Transaction Documents; and

(d) this Guaranty and the obligations of Guarantor hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not

 

- 23 -



--------------------------------------------------------------------------------

Guarantor shall have had notice or knowledge of any of them: (i) any failure or
omission to assert or enforce or agreement or election not to assert or enforce,
or the stay or enjoining, by order of court, by operation of law or otherwise,
of the exercise or enforcement of, any claim or demand or any right, power or
remedy (whether arising under the Transaction Documents, at law, in equity or
otherwise) with respect to the Guaranteed Obligations or any agreement relating
thereto, or with respect to any other guaranty of or security for the payment of
the Guaranteed Obligations; (ii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iii) the application of payments received from
any source (other than payments received pursuant to the other Transaction
Documents or from the proceeds of any security for the Guaranteed Obligations,
except to the extent such security also serves as collateral for indebtedness
other than the Guaranteed Obligations) to the payment of indebtedness other than
the Guaranteed Obligations, even though Lender might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (iv) Lender’s consent
to the change, reorganization or termination of the corporate structure or
existence of Guarantor, Borrower or any of their respective Subsidiaries and to
any corresponding restructuring of the Guaranteed Obligations; (v) any failure
to perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; and (vi) any defenses, set-offs or
counterclaims which Borrower may allege or assert against the Lender in respect
of the Guaranteed Obligations, including failure of consideration, breach of
warranty, payment, statute of frauds, accord and satisfaction and usury.

7.04 Waiver by Guarantor. Guarantor hereby waives, for the benefit of Lender, to
the fullest extent permitted by law any requirement that Lender exhaust any
right, power or remedy or proceed against Borrower under this Agreement, if any,
or any other agreement or instrument referred to herein, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations. Guarantor waives any and all notice of the creation, renewal,
extension, waiver, termination or accrual of any of the Guaranteed Obligations
and notice of or proof of reliance by Lender upon this Guarantee or acceptance
of this Guarantee, and the Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this Guarantee, and all dealings between Borrower and Lender shall likewise
be conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Lender, and the obligations and liabilities of Guarantor hereunder
shall not be conditioned or contingent upon the pursuit by Lender or any other
person at any time of any right or remedy against Borrower or against any other
person which may be or become liable in respect of all or any part of the
Guaranteed Obligations or against any collateral security or guarantee therefor
or right of offset with respect thereto. This Guarantee shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon Guarantor and the successors and assigns thereof, and shall inure to
the benefit of the Lender, and its respective successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.

7.05 Guarantor’s Rights of Subrogation. Until the Guaranteed Obligations shall
have been indefeasibly paid in full in immediately available funds and Lender’s
Revolving Credit Commitment shall have terminated, Guarantor hereby waives any
claim, right or remedy, direct or indirect, that it now has or may hereafter
have against Borrower or any of its assets in connection with this Guaranty or
the performance by Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise

7.06 Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full and Lender’s Revolving Credit Commitment shall have terminated.

7.07 Bankruptcy, etc.

(a) Guarantor acknowledges and agrees that any interest on any portion of the
Guaranteed Obligations which accrues after the commencement of any bankruptcy,
reorganization or insolvency case or proceeding of or against Borrower (or, if
interest on any portion of the Guaranteed Obligations ceases to accrue by
operation of law by reason of the commencement of such case or proceeding, such
interest as would have accrued on such portion of the Guaranteed Obligations if
such case or proceeding had not been commenced) shall be included in the
Guaranteed Obligations because it is the intention of Guarantor and Lender that
the Guaranteed Obligations which are guaranteed by Guarantor pursuant hereto
should be determined without regard to any rule of law or order which may
relieve Borrower of any portion of such Guaranteed Obligations. Guarantor

 

- 24 -



--------------------------------------------------------------------------------

will permit any trustee in bankruptcy, receiver, debtor in possession, assignee
for the benefit of creditors or similar person to pay Lender, or allow the claim
of the Lender in respect of, any such interest accruing after the date on which
such case or proceeding is commenced.

(b) In the event that all or any portion of the Guaranteed Obligations are paid
by Borrower, the obligations of Guarantor hereunder shall continue and remain in
full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from Lender as a preference, fraudulent transfer or otherwise, and
any such payments which are so rescinded or recovered shall constitute
Guaranteed Obligations for all purposes hereunder.

(c) In any action or proceeding involving any state corporate, limited
partnership or limited liability company law, or any applicable state, federal
or foreign bankruptcy, insolvency, reorganization or other law affecting the
rights of creditors generally, if the obligations of Guarantor hereunder would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability hereunder, then, notwithstanding any other provision to the
contrary, the amount of such liability shall, without any further action by
Guarantor or any other person, be automatically limited and reduced to the
highest amount that is valid and enforceable and not subordinated to the claims
of other creditors as determined in such action or proceeding.

SECTION 8. GENERAL.

8.01 No Waiver. No failure or delay by Lender in exercising any right, remedy,
power or privilege under this Agreement or under any other Transaction Document
shall operate as a waiver thereof; nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights and remedies provided in
this Agreement and in the other Transaction Documents are cumulative and not
exclusive of any rights and/or remedies provided by law.

8.02 Right of Set-Off. Upon the occurrence and during the continuance of any
Event of Default, Lender is hereby authorized at any time and from time to time,
without notice to Borrower (any such notice being expressly waived by Borrower)
and to the fullest extent permitted by law, to set-off and apply any and all
deposits (including general or special, time or demand, provisional or final,
but excluding customer segregated funds) at any time held by Lender and any and
all other indebtedness at any time owing by Lender to or for the credit or
account of Borrower against any and all of Borrower’s Obligations irrespective
of whether or not Lender shall have made any demand under this Agreement or
under any other Transaction Document and although such obligations may be
contingent or unmatured. Lender agrees to promptly notify Borrower after any
such set-off and application made by Lender, provided however, that the failure
to give such notice shall not affect the validity of such set-off and
application. The rights of Lender under this Section 8.02 are in addition to any
other rights and remedies (including, without limitation, other rights of
set-off) which Lender may have.

8.03 Cost and Expenses. Borrower agrees, whether or not any Advance is made
under this Agreement, to pay Lender upon demand for (a) all reasonable
out-of-pocket costs and expenses and all Attorneys’ Fees (in an aggregate amount
not to exceed $15,000) incurred by Lender in connection with the preparation,
documentation, negotiation and/or execution of this Agreement and the other
Transaction Documents, (b) all reasonable out-of-pocket costs and expenses and
all Attorneys’ Fees incurred by Lender in connection with the (i) the
preparation, documentation, negotiation and execution of any amendment,
modification, extension, renewal or restatement of this Agreement and/or any
other Transaction Document, (ii) the preparation of any waiver or consent under
this Agreement and/or under any other Transaction Document or (iii) any Default
or Event of Default, and (c) if an Event of Default occurs, all reasonable
out-of-pocket costs and expenses and all Attorneys’ Fees incurred by Lender in
connection with such Event of Default and collection and other enforcement
proceedings resulting therefrom. All of the obligations of Borrower and
Guarantor under this Section 8.03 shall survive the satisfaction and payment of
Borrower’s Obligations and the termination of this Agreement.

8.04 [RESERVED].

8.05 General Indemnity. In addition to the payment of expenses pursuant to
Section 8.03, whether or not the transactions contemplated hereby shall be
consummated, Borrower hereby agrees to defend, indemnify, pay and hold Lender
and any holder(s) of the Note, and the officers, directors, employees, agents
and Affiliates of Lender and such holder(s) (collectively, the “Indemnitees”)
harmless

 

- 25 -



--------------------------------------------------------------------------------

from and against any and all other liabilities, losses, costs, expenses and
disbursements of any kind or nature whatsoever (including, without limitation,
the reasonable fees and disbursements of outside counsel for such Indemnitees),
that may be imposed on or incurred by the Indemnitees relating to or arising out
of this Agreement, any other Transaction Document and/or any other agreement,
document or instrument heretofore, now or hereafter executed and delivered by
Borrower in connection herewith or therewith (collectively, the “Indemnified
Liabilities”); provided that Borrower shall have no obligation to an Indemnitee
hereunder with respect to Indemnified Liabilities (a) arising from the gross
negligence or willful misconduct of that Indemnitee as determined by a court of
competent jurisdiction or (b) that result from a claim brought by Borrower or
Guarantor against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Transaction Document, if Borrower or
Guarantor has obtained a judgment in its favor on such claim as determined by a
court of competent jurisdiction. To the extent that the undertaking to
indemnify, pay and hold harmless set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, Borrower
shall contribute the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnitees or any of them. The provisions of the
undertakings and indemnification set out in this Section 8.05 shall survive
satisfaction and payment of Borrower’s Obligations and the termination of this
Agreement. To the extent permitted by applicable law, none of the parties hereto
shall assert, and each of the parties hereto hereby waives, any claim against
any other party hereto, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, any Advance or the use of the
proceeds thereof.

8.06 Authority to Act. Lender shall be entitled to act on any notices and
instructions (telephonic or written) believed by Lender in good faith to have
been sent or delivered by any person authorized to act on behalf of Borrower or
Guarantor pursuant hereto, regardless of whether such notice or instruction was
in fact delivered by a person authorized to act on behalf of Borrower or
Guarantor, and Borrower hereby agrees to defend and indemnify Lender and hold
Lender harmless from and against any and all losses, costs and expenses, if any,
ensuing from any such action.

8.07 Notices. Except as otherwise specifically set forth in this Agreement, each
notice, request, demand, consent, confirmation or other communication under this
Agreement shall be in writing and delivered in person or sent by telecopy,
recognized overnight courier or registered or certified mail, return receipt
requested and postage prepaid, to the applicable party at its address or
telecopy number set forth on the signature page(s) of this Agreement, or at such
other address or telecopy number as any party hereto may designate as its
address for communications under this Agreement by notice so given; provided,
that any such notice, request, demand, consent, confirmation or other
communication under this Agreement sent by telecopy shall require the sending
party to confirm via telephone the receiving party’s receipt of such telecopy.
Such notices shall be deemed effective on the day on which delivered or sent if
delivered in person or sent by telecopy (with telephonic confirmation received),
on the first (1st) Business Day after the day on which sent, if sent by
recognized overnight courier or on the third (3rd) Business Day after the day on
which mailed, if sent by registered or certified mail, except that notices to
Lender under Section 2 shall not be effective unless and until actually received
by Lender. Notices and other communications to the Lender may be delivered or
furnished by electronic communications pursuant to procedures approved by
Lender; provided that the foregoing shall not apply to notices pursuant to
Section 2 unless otherwise agreed by the Lender. Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by Borrower; provided
that approval of such procedures must be in writing and may be limited to
particular notices or communications.

8.08 Consent to Jurisdiction; Waiver of Jury Trial. BORROWER, GUARANTOR AND
LENDER HEREBY IRREVOCABLY (A) SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY STATE
OR FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK, IN ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT, (B) AGREE THAT ALL CLAIMS IN RESPECT TO SUCH SUIT,
ACTION OR PROCEEDING MAY BE HELD AND DETERMINED IN ANY OF SUCH COURTS,
(C) WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH BORROWER,
GUARANTOR OR LENDER MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT, (D) WAIVE ANY CLAIM THAT
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM AND (E) WAIVE ALL RIGHTS OF

 

- 26 -



--------------------------------------------------------------------------------

ANY OTHER JURISDICTION WHICH BORROWER, GUARANTOR OR LENDER MAY NOW OR HEREAFTER
HAVE BY REASON OF ITS PRESENT OR SUBSEQUENT DOMICILES. BORROWER, GUARANTOR AND
LENDER AUTHORIZE THE SERVICE OF PROCESS UPON BORROWER, GUARANTOR AND LENDER BY
REGISTERED MAIL SENT TO BORROWER, GUARANTOR AND LENDER AT ITS ADDRESS REFERENCED
IN SECTION 8.07. BORROWER, GUARANTOR AND LENDER HEREBY IRREVOCABLY WAIVE THE
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION IN WHICH BORROWER, GUARANTOR
AND/OR LENDER ARE PARTIES RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS.

8.09 Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of New York.

8.10 Amendments and Waivers. Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed by
Borrower, Guarantor and Lender. Any Event of Default under this Agreement may be
waived by Lender if, but only if, such waiver is in writing and is signed by
Lender.

8.11 References; Headings for Convenience. Unless otherwise specified herein,
all references herein to Section numbers refer to Section numbers of this
Agreement, all references herein to Exhibits A, and B refer to annexed Exhibits
A, and B which are hereby incorporated herein by reference and all references
herein to Schedules 2.03 and 4.05 refer to annexed Schedules 2.03 and 4.05,
which are hereby incorporated herein by reference. The Section headings are
furnished for the convenience of the parties and are not to be considered in the
construction or interpretation of this Agreement.

8.12 Successors and Assigns. (a) The provisions of this Agreement shall be
binding upon and inure to the benefit of Borrower, Guarantor and Lender and
their respective successors and assigns, except that Borrower and Guarantor may
not assign or otherwise transfer any of their rights or delegate any of their
obligations under this Agreement.

(b) Lender may at any time grant to one or more banks or other financial
institutions (each, a “Participant”) participating interests in Lender’s
Revolving Credit Commitment, any or all of its Advances and/or any or all of its
other rights and/or obligations under this Agreement. In the event of any such
grant by Lender of a participating interest to a Participant, whether or not
upon notice to Borrower or Guarantor, Lender shall remain responsible for the
performance of its obligations under this Agreement, and Borrower and Guarantor
shall continue to deal solely and directly with Lender in connection with
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which Lender may grant such a participating interest shall provide that Lender
shall retain the sole right and responsibility to enforce the obligations of
Borrower and Guarantor hereunder including, without limitation, the right to
approve any amendment, modification or waiver of any provision of this
Agreement.

(c) Lender may at any time assign to one or more banks or other financial
institutions (each, an “Assignee”) all, but not less than all, of its rights and
obligations under this Agreement and the Note, and such Assignee shall assume
such rights and obligations, pursuant to an Assignment and Assumption Agreement
in the form approved by Lender and executed by such Assignee and Lender, with
(and subject to) the subscribed consent of Borrower, which shall not be
unreasonably withheld or delayed; provided, however, that (i) if any Assignee is
an Affiliate of Lender, no consent shall be required and (ii) if any Event of
Default under this Agreement has occurred and is continuing no consent of
Borrower to such assignment shall be required.

(d) Lender may at any time assign all or any portion of its rights under this
Agreement and its Notes to secure its obligations to a Federal Reserve Bank. No
such assignment shall release Lender from any of its obligations hereunder.

8.13 Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings (oral or written) relating to the subject matter hereof.

8.14 Severability. In the event any one or more of the provisions contained in
this Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

 

- 27 -



--------------------------------------------------------------------------------

8.15 Counterparts. This Agreement may be executed in any number of counterparts
(including telecopy counterparts), each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

8.16 Resurrection of Borrower’s Obligations. To the extent that Lender receives
any payment on account of any of Borrower’s Obligations, and any such payment(s)
or any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, subordinated and/or required to be repaid to a trustee,
receiver or any other Person under any bankruptcy act, state or Federal law,
common law or equitable cause, then, to the extent of such payment(s) received,
Borrower’s Obligations or part thereof intended to be satisfied and any and all
Liens upon or pertaining to any Property of Borrower or Guarantor and
theretofore created and/or existing in favor of Lender as security for the
payment of such Borrower’s Obligations shall be revived and continue in full
force and effect, as if such payment(s) had not been received by Lender and
applied on account of Borrower’s Obligations.

8.17 Independence of Covenants. All of the covenants contained in this Agreement
and the other Transaction Documents shall be given independent effect so that if
a particular action, event or condition is prohibited by any one of such
covenants, the fact that it would be permitted by an exception to, or otherwise
be in compliance within the provisions of, another covenant shall not avoid the
occurrence of a Default or Event of Default if such action is taken, such event
occurs or such condition exists.

8.18 Subsidiary Reference. Any reference in this Agreement to a Subsidiary of
Borrower or Guarantor, and any financial definition, ratio, restriction or other
provision of this Agreement which is stated to be applicable to Borrower,
Guarantor and their respective Subsidiaries or which is to be determined on a
“consolidated” or “consolidating” basis, shall apply only to the extent Borrower
and Guarantor have any Subsidiaries and, where applicable, to the extent any
such Subsidiaries are consolidated with Borrower and/or Guarantor for financial
reporting purposes in accordance with GAAP.

8.19 Treatment of Certain Information; Confidentiality. Lender agrees to
maintain the confidentiality of Information (as defined below), except that
Information may be disclosed: (a) on a need-to-know basis to its Affiliates and
to its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) following
prompt notice to Borrower (unless such notice is prohibited under applicable
law), to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners); (c) following prompt notice to
Borrower (unless such notice is prohibited under applicable law), to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process; (d) to any other party hereto; (e) in connection with the exercise of
any remedies hereunder or under any other Transaction Document or any action or
proceeding relating to this Agreement or any other Transaction Document or the
enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section 8.19, to
(i) any Assignee of or Participant in, or any prospective Assignee of or
Participant in, any of its rights or obligations under this Agreement (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential) or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to Borrower and its
obligations (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (g) with the consent of
Borrower; or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 8.19 or (y) becomes
available, in good faith, to Lender or any of its Affiliates on a
nonconfidential basis from a source, other than Borrower or Guarantor, having
the lawful right to disclose such Information.

For purposes of this Section 8.19, “Information” means all information received
from Guarantor, Borrower or any of their respective Subsidiaries relating to
Guarantor, Borrower or any of their respective Subsidiaries or any of their
respective businesses, other than any such information that is available to
Lender on a nonconfidential basis prior to disclosure by Guarantor, Borrower or
any of their respective Subsidiaries, provided that, in the case of Information
received from Guarantor, Borrower or any of their respective Subsidiaries after
the date hereof, such Information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 8.19 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
person would accord to its own confidential information.

 

- 28 -



--------------------------------------------------------------------------------

Lender acknowledges that: (a) Information may include material non-public
information concerning Guarantor, Borrower or any of their respective
Subsidiaries, as the case may be; (b) it has developed compliance procedures
regarding the use of material non-public information; and (c) it will handle
such material non-public information in accordance with applicable law,
including Federal and state securities laws.

8.20 USA PATRIOT Act. Lender hereby notifies Borrower and Guarantor that
pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “Act”), it is required to obtain, verify
and record information that identifies Borrower and Guarantor, which information
includes the name and address of Borrower and Guarantor and other information
that will allow Lender to identify Borrower and Guarantor in accordance with the
Act.

IN WITNESS WHEREOF, Borrower, Guarantor and Lender have executed this Agreement
as of the day and year first above written.

(SIGNATURES ON FOLLOWING PAGES)

 

- 29 -



--------------------------------------------------------------------------------

SIGNATURE PAGE - BORROWER AND GUARANTOR

LOAN AGREEMENT (COMMITTED CUSTOMER FACILITY A)

 

Borrower: RIDGE CLEARING & OUTSOURCING SOLUTIONS, INC By:  

/s/ Joseph Barra

Name:  

Joseph Barra

Title:  

President

Address: 1981 Marcus Avenue Lake Success, New York 11042 Attention: General
Counsel Telecopy No. (866) 554-3112 Guarantor: BROADRIDGE FINANCIAL SOLUTIONS,
INC. By:  

/s/ Adam D. Amsterdam

Name:  

Adam D. Amsterdam

Title:  

Vice President, General Counsel & Secretary

Address: 2 Journal Square Jersey City, New Jersey 07306 Attention: General
Counsel Telecopy No. (201) 714-3506

 

- 30 -



--------------------------------------------------------------------------------

SIGNATURE PAGE - LENDER

LOAN AGREEMENT (COMMITTED CUSTOMER FACILITY A)

 

Lender: U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Robert L. Barrett

  Robert L. Barrett, Senior Vice President Address: 461 Fifth Avenue (EX-NY-FA7)
New York, New York 10017 Attention: Broker-Dealer Division Telecopy No.
(646) 935-4533

 

- 31 -



--------------------------------------------------------------------------------

SCHEDULE 2.03

Authorized Individuals

Joseph Barra, President

Adam S. T. Behar, General Counsel & Authorized Signatory

Jeffrey D’Auria, Vice President



--------------------------------------------------------------------------------

SCHEDULE 4.05

Litigation

None



--------------------------------------------------------------------------------

EXHIBIT A

(Form of Note)

REVOLVING CREDIT NOTE (COMMITTED CUSTOMER FACILITY A)

 

$75,000,000.00   New York, New York   August 5, 2009

FOR VALUE RECEIVED, on the last day of the Revolving Credit Period, the
undersigned, RIDGE CLEARING & OUTSOURCING SOLUTIONS, INC., a New York
corporation (“Borrower”), hereby promises to pay to the order of U.S. BANK
NATIONAL ASSOCIATION, a national banking association (“Lender”), the principal
sum of Seventy Five Million Dollars ($75,000,000.00), or such lesser sum as may
then constitute the aggregate unpaid principal amount of all Advances made by
Lender to Borrower pursuant to the Loan Agreement (defined below). The aggregate
principal amount of Advances which Lender shall be committed to have outstanding
under this Revolving Credit Note (this “Note”) at any one time shall not exceed
Seventy Five Million Dollars ($75,000,000.00), which amount may be borrowed,
paid, reborrowed and repaid, in whole or in part, subject to the terms and
conditions of this Note and of the Loan Agreement.

Borrower further promises to pay to the order of Lender interest on each Advance
under this Note at the rate or rates and on the dates set forth in the Loan
Agreement.

All payments received by Lender under this Note shall be allocated among the
principal, interest, fees, collection costs and expenses and other amounts due
under this Note in such order and manner as Lender shall elect. The amount of
interest accruing under this Note shall be computed as set forth in the Loan
Agreement.

All payments of principal, interest, fees and other amounts under this Note
shall be made in lawful currency of the United States in Federal or other
immediately available funds at the office of Lender situated at 461 Fifth Avenue
(EX-NY-FA7), New York, New York 10017, or at such other place as Lender may from
time to time designate in writing.

Lender shall record in its books and records the date, amount and type of each
Advance made by it to Borrower and the date and amount of each payment of
principal and/or interest made by Borrower with respect thereto; provided,
however, that the obligation of Borrower to repay each Advance made by Lender to
Borrower under this Note shall be absolute and unconditional, notwithstanding
any failure of Lender to make any such recordation or any mistake by Lender in
connection with any such recordation. The books and records of Lender showing
the account between Lender and Borrower shall be admissible in evidence in any
action or proceeding and shall constitute prima facie proof of the items therein
set forth.

Borrower shall have the right to make prepayments on this Note upon the terms
and subject to the conditions contained in the Loan Agreement.

This Note is the Note referred to in, and is subject to the terms of, the Loan
Agreement dated as of the date hereof by and among Borrower, Broadridge
Financial Solutions, Inc., as Guarantor, and Lender, as the same may from time
to time be amended, modified, extended, renewed or restated (the “Loan
Agreement”; all capitalized terms used and not otherwise defined in this Note
shall have the respective meanings ascribed to them in the Loan Agreement). The
Loan Agreement, among other things, contains provisions for acceleration of the
maturity of this Note upon the occurrence of certain stated events and also for
prepayments on account of the principal of this Note and interest on this Note
prior to the maturity of this Note upon the terms and conditions specified
therein.

If any Event of Default shall occur under or within the meaning of the Loan
Agreement, then Lender’s obligation to make additional Advances under this Note
may be terminated in the manner and with the effect as provided in the Loan
Agreement and the entire outstanding principal balance of this Note and all
accrued and unpaid interest thereon may be declared to be immediately due and
payable in the manner and with the effect as provided in the Loan Agreement.

In the event that any payment of any principal, interest, fees or other amount
due under this Note is not paid when due, whether by reason of demand, maturity,
acceleration or otherwise, and this Note is placed in the



--------------------------------------------------------------------------------

hands of an attorney or attorneys for collection, or if this Note is placed in
the hands of an attorney or attorneys for representation of Lender in connection
with bankruptcy or insolvency proceedings relating to or affecting this Note,
Borrower hereby promises to pay to the order of Lender, in addition to all other
amounts otherwise due on, under or in respect of this Note, the costs and
expenses upon the terms and subject to the conditions contained in the Loan
Agreement. All parties hereto severally waive presentment for payment, demand
for payment, protest, notice of protest and notice of dishonor.

This Note shall be governed by and construed in accordance with the substantive
laws of the State of New York.

 

Borrower:

RIDGE CLEARING & OUTSOURCING SOLUTIONS, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT B

(Form of Compliance Certificate)

[Date]

U.S. Bank National Association

461 Fifth Avenue (EX-NY-FA7)

New York, New York 10017

Attention: Broker-Dealer Division

Ladies and Gentlemen:

Reference is hereby made to the Loan Agreement dated as of August 5, 2009, by
and among Ridge Clearing & Outsourcing Solutions, Inc. (“Borrower”), Broadridge
Financial Solutions, Inc. (“Guarantor”), and U.S. Bank National Association
(“Lender”), as the same may from time to time amended, modified, extended,
renewed or restated (the “Loan Agreement”; all capitalized terms used and not
otherwise defined herein (including all capitalized terms used in Schedule 1
attached hereto) shall have the respective meanings ascribed to them in the Loan
Agreement).

Borrower hereby certifies to Lender that as of the date hereof:

 

(a) except as set forth below, no Default or Event of Default has occurred and
is continuing:

Exceptions:  

 

 

    ;

(b) the financial statements delivered to you with this letter are true, correct
and complete in all material respects and have been prepared in accordance with
GAAP (subject, in the case of any interim financial statements, to normal
year-end adjustments and absence of footnote disclosures); and

(c) Schedule 1 to this letter is a determination of Borrower’s compliance with
the financial covenants set forth in Sections 5.03 of the Loan Agreement as of
            ,         , in each case calculated in accordance with the Loan
Agreement.

 

Very truly yours,

RIDGE CLEARING & OUTSOURCING SOLUTIONS, INC.

By:

 

 

Title:

 

 



--------------------------------------------------------------------------------

SCHEDULE 1

Financial Covenant Information

as of                     ,

Minimum Regulatory Capital.

Minimum Regulatory Capital to Aggregate Indebtedness Ratio.

 

- 2 -